UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    CHARMAYNE KIRKLAND,

                 Plaintiff,

          v.
                                                          Civil Action No. 13-194 (RDM)
    KEVIN McALEENAN, Acting Secretary of
    the Department of Homeland Security,1

                 Defendant.


                              MEMORANDUM OPINION AND ORDER

         Plaintiff Charmayne Kirkland brings this action against the Department of Homeland

Security (the “Department”) for allegedly violating the Rehabilitation Act of 1973, 29 U.S.C.

§ 791 et seq., Title VII of the Civil Rights of 1964, 42 U.S.C. § 2000e et seq., the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 633a, and the Civil Service Reform Act

of 1978, 5 U.S.C. § 1101 et seq., by discriminating against her on the basis of race, sex, age, and

disabilities; retaliating against her for requesting reasonable accommodations and for her prior

Equal Employment Opportunity (“EEO”) activity; and terminating her employment without

good cause. After the completion of discovery, Plaintiff filed her third amended complaint. Dkt.

53. Plaintiff then moved for partial summary judgment on “several disability discrimination and

failure to accommodate claims,” Dkt. 57 at 1, and the Department cross-moved for summary

judgment, Dkt. 61. After seeking and obtaining four extensions of time to respond to the

Department’s cross-motion, Plaintiff filed her opposition brief on January 11, 2019, Dkt. 66,



1
  Acting Secretary McAleenan is automatically substituted as the defendant pursuant to Fed. R.
Civ. Pro. 25(d).


                                                 1
only to amend that submission a month later, Dkt. 70. The Department, in turn, sought and

obtained an extension of time, Dkt. 74, and did not file its reply brief until May 3, 2019, Dkt. 77.

Because briefing on the Department’s cross-motion was thus delayed by several months, the

Court issued a decision on Plaintiff’s motion for partial summary judgment without waiting for

the parties to complete briefing on the Department’s cross-motion. Dkt. 75. Concluding that the

“record reveal[ed] several genuine disputes of material fact,” the Court denied Plaintiff’s motion

for partial summary judgment in March 2019. See Kirkland v. Nielsen, No. 13-194, 2019 WL
1428354, at *1 (D.D.C. Mar. 30, 2019) (“Kirkland I”).

       The Court now turns to the Department’s cross-motion for summary judgment. Dkt. 61.

In that motion, the Department argues: (1) that it complied with the Rehabilitation Act by

accommodating Plaintiff, at least to the extent is was required to do so; (2) that it had legitimate,

non-discriminatory reasons to terminate Plaintiff’s employment and to take the other

employment actions that Plaintiff alleges were based on unlawful discrimination or retaliation;

(3) that Plaintiff cannot show that any of those rationales were pretextual; and (4) that Plaintiff

was not subjected to a hostile work environment. Some of these arguments are persuasive, and

others are not. The Court will, accordingly, grant in part and deny in part the Department’s

cross-motion for summary judgment.

                                       I. BACKGROUND

       The following facts, except where indicated, are based on evidence either that Plaintiff

offered or that the Department offered and that Plaintiff has failed to controvert with her own

evidence. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       In 1996, Plaintiff was hired as an industrial hygienist by the Immigration and

Naturalization Service (“INS”), which was a component of the Department of Justice. Kirkland



                                                  2
I, 2019 WL 1428354, at *1. When Congress abolished the INS in 2003, Plaintiff—along with

other former INS employees—was temporarily reassigned to what was then called the Bureau of

Immigration and Customs Enforcement in the newly-established Department of Homeland

Security. Dkt. 61 at 2 (SUMF ¶ 1); Dkt. 61-1 at 2 (Def. Ex. 1). The Bureau of Immigration and

Customs Enforcement is now known as U.S. Immigration and Customs Enforcement or ICE.

The next year, Plaintiff was again reassigned, this time to the Bureau of Customs and Border

Protection—now known as U.S. Customs and Border Protection or CBP—in the Office of

Human Resources, Workforce Effectiveness Division, Employee Support Safety and Health

Branch (“Safety Branch”). Dkt. 61 at 2 (SUMF ¶ 2); Dkt. 61-1 at 4 (Def. Ex. 2). For several

months after her reassignment, Plaintiff continued to work from an office located at ICE

headquarters but was eventually moved to an office at CBP headquarters located in Washington,

D.C. Dkt. 61 at 2 (SUMF ¶ 3); Dkt. 61-1 at 6 (Def. Ex. 3). When the Department reassigned

Plaintiff from ICE to CBP in January 2004, Gary McMahen, Director of the Safety Branch,

became her direct supervisor. See Dkt. 61-1 at 12 (Def. Ex. 4). He served as her first-line

supervisor until late March 2005, and then, later, her second-line supervisor. Id.; Dkt. 57-6 at 67

(Pl. Ex. C). Starting in January 2006, Mickey McKeighan served as Plaintiff’s first-line

supervisor. Id. Unlike Plaintiff, all other CBP industrial hygienists assigned to the Safety

Branch worked from an office in Indianapolis, Indiana. See Dkt. 61-1 at 69 (Def. Ex. 7).

       On December 30, 2004, Plaintiff fractured her humerus in a non-work-related accident

and, based on that injury, requested approval to telecommute. Dkt. 61-1 at 19–20 (Def. Ex. 4).

While being treated for that injury, “her physician advised her that she suffered from carpal

tunnel syndrome of the right and left arms.” Dkt. 57-6 at 61 (Pl. Ex. C); Dkt. 61-1 at 12 (Def.

Ex. 4). On or around January 28, 2005, Plaintiff provided CBP with a “verification of treatment”



                                                 3
form from her physician, stating that she had carpal tunnel syndrome (“bilateral, moderate to

severe”) and recommending that the Department provide her with “voice-activated software” and

an “ergonomically correct workstation.” Dkt. 57-6 at 29 (Pl. Ex. C); see also Dkt. 61-1 at 12, 14.

The form indicated that Plaintiff’s injury was work-related and that she had received medical

treatment but did not describe the “physical effects or the projected duration” of the condition.

Dkt. 61-1 at 12 (Def. Ex. 4); see also Dkt. 57-6 at 29 (Pl. Ex. C). On that same day, Plaintiff also

provided CBP with a second “verification of treatment” form, dated February 2, 2005, which

confirmed that she had fractured her right humerus in a non-work-related accident, Dkt. 57-6 at

30 (Pl. Ex. C), and which recommended that she be allowed to work from home until February

19, 2005, Dkt. 61-1 at 144 (Def. Ex. 13). Although the parties disagree about certain details,

they agree that McMahen allowed Plaintiff to telework on a day-to-day basis during at least a

portion of this timeframe. Dkt. 61 at 4 (SUMF ¶ 16); Dkt. 70 at 18 (Response to SUMF ¶ 16).

On February 15, 2005, McMahen discontinued Plaintiff’s telework arrangement and directed her

to “either report to work or take leave.” Dkt. 61-1 at 20–21 (Def. Ex. 4). That same day,

Plaintiff contacted CBP’s EEO Office about McMahen’s action, but she indicated that she “did

not wish to seek EEO counseling” at that time. Dkt. 57-6 at 60–61 (Pl. Ex. C).

       According to Plaintiff, during a March 9, 2005 telephone call, she “emphatically ask[ed]

for the voice-activated software [her] neurologist recommended,” Dkt. 57-6 at 25 (Pl. Ex. C),

and McMahen “assured” her that CBP would provide her with the “software[] and the ergonomic

workstation” that she had requested, id. at 15. Plaintiff received the voice-activated software on

or about July 1, 2005, see Dkt. 61-2 at 2 (Def. Ex. 18); Dkt. 61 at 3 (SUMF ¶ 10); Dkt. 70 at 16–

17 (Response to SUMF ¶ 10), but she did not receive an “ergonomic chair” or operable

telephone headset at that time, see Dkt. 61-1 at 114, 116, 131–32 (Def. Ex. 10, 12). Moreover,



                                                 4
although Plaintiff’s training on how to use the software “began around July 1, 2005,” id., and,

although she received some subsequent training, Dkt. 61-1 at 116 (Def. Ex. 10), the training was

never completed, see id. at 239 (Def. Ex. 17) (noting, on May 25, 2007, that Kirkland “still ha[d]

4 hours of [voice activated software] training time left from 2005,” which was incomplete

because “she went out on leave”). With respect to Plaintiff’s request for an ergonomic

workstation, the Department conducted an initial ergonomic evaluation in May 2005, and a

second ergonomic assessment in December 2005. See Dkt. 61-1 at 84 (Def. Ex. 8).

       At the same time that Plaintiff was seeking accommodations for her carpal tunnel

syndrome, the Safety Branch began the process of filling its position of Deputy Director, which

was vacant. Prior to filling the position on a permanent basis, the Branch provided the

opportunity for employees at the GS-13 or GS-14 grade level to serve as the acting Deputy

Director for 30-day intervals. Dkt. 61-1 at 25 (Def. Ex. 4); Dkt. 61-2 at 5 (Def. Ex. 19). That

opportunity presumably provided those applying to fill the position on a permanent basis with an

advantage, since they would have relevant experience and could treat the temporary position as

an audition for the permanent role. In April 2005, Kirkland applied for the “opportunity” to

“showcase [her] abilities during one of the 30-day . . . intervals.” Dkt. 61-2 at 5 (Def. Ex. 19).

McMahen, however, denied the request, asserting that the acting Deputy Director position was

available only to Indianapolis-based employees and that “[t]ravel expenses [would] not be

authorized for employees outside the Indianapolis commuting area.” Dkt. 61-2 at 5 (Def. Ex.

19). McKeighan, a fellow CBP industrial hygienist based in Indianapolis, was among those

granted the opportunity to serve as the acting Deputy Director, and he was eventually appointed

the permanent Deputy Director on January 22, 2006. Dkt. 61-1 at 77 (Def. Ex. 8).




                                                 5
       On July 28, 2005, McKeighan, the then-acting Deputy Director, sent Plaintiff a letter

“requesting more detailed information from her doctor regarding her medical” condition “to

assist management in making an informed decision regarding whether or not [she] had a

disability” requiring “a reasonable accommodation.” Dkt. 57-6 at 79 (Pl. Ex. C); see also Dkt.

57-6 at 111–12. The CBP EEO Officer followed up in August 2005 by sending Plaintiff a

memorandum seeking her doctor’s written certification whether she was “able to perform the

duties of [her] position and otherwise to meet its requirements.” Dkt. 57-6 at 118–21 (Pl. Ex. C).

In late September 2005, Plaintiff responded and provided CBP with a report, referred to as the

EMG/Nerve Conducted Study (“EMG/NC Study”), and a letter from her neurologist, Dr. Daniel

Glor. Id. at 122–27 (Pl. Ex. C). According to the EMG/NC Study, Plaintiff’s results were

“indicative of moderate carpal tunnel syndrome bilaterally, worse on the left,” and her condition

had “improved” since January 2005. Id. at 124 (Pl Ex. C). The study recommended that

Plaintiff “be given an ergonomically-correct workstation and be allowed to use voice-activated

software.” Id. The Glor letter affirmed that Plaintiff suffered from “carpal tunnel syndrome

bilaterally.” Dkt. 57-6 at 126 (Pl. Ex. C). In response to specific questions posed by CBP, Dr.

Glor opined that Plaintiff should “have an ergonomically correct workstation and [should] be

allowed to use voice activated software in order to reduce the amount of keying she performs.”

Id. He further opined that “[t]he only major life activity from the list provided (walking, talking,

eating, sleeping) that [Plaintiff’s] carpal tunnel syndrome affects is sleeping, as sometimes the

pain, numbness and tingling from the carpal tunnel syndrome can wake her from sleep.” Id. He

described the extent of Plaintiff’s impairment as follows: her “carpal tunnel syndrome

substantially limits her ability to work[] and may interfere with her sleep in a mild degree.” Id.




                                                 6
       McKeighan, who was serving as the acting Deputy Director at that time, responded to

Plaintiff’s request for a reasonable accommodation on November 7, 2005. Dkt. 61-2 at 2–3

(Def. Ex. 18). He started by explaining that CBP had, as a matter of “good faith,” provided

Plaintiff with voice-activated software and an ergonomic workstation as an accommodation “to

assist [her] in performing the essential functions of [her] position.” Id. at 2. But before CBP

could decide whether Plaintiff was “entitled to an accommodation under the Rehabilitation Act

of 1973,” McKeighan continued, it had sought additional “medi[c]al information about [her]

impairment.” Id. McKeighan informed Plaintiff that, having received and reviewed that

information, CBP had concluded that she did not “have an impairment that substantially limits a

major life activity,” as required to qualify for an accommodation under the Rehabilitation Act.

Id.

       Plaintiff, in turn, sought reconsideration and submitted “supplemental information from

[her] physician.” Dkt. 57-6 at 134–36 (Pl. Ex. C). In support of her request for reconsideration,

Dr. Glor further opined that Plaintiff had “debilitating pain, numbness and tingling in her hands

due to prolonged repetitive motions related to extensive keyboarding;” that “[t]he pain interrupts

her sleep;” that “[t]he symptoms interfere with her ability to use a telephone, read, reach for

objects, and do other hand/finger movements;” and that “the ability to use her hands, which is a

major life function, is impaired.” Id. at 135. Based on Plaintiff’s condition, Dr. Glor

recommended that she “do very limited keyboard activity;” recommended that she “accomplish

her work through the use of voice activated software with a headset” and that she have “an

adjustable chair;” and advised that she “cannot lift more than 5 pounds from no less then 24

inches from the floor, and no higher than shoulder height to avoid excessive strain to her arms,

wrists, and hands.” Id.



                                                 7
       McMahen responded to Plaintiff’s request for reconsideration on December 16, 2005 and

concluded that she had failed to demonstrate that her carpal tunnel syndrome “substantially

limit[ed] a major life activity.” Dkt. 57-6 at 137 (Pl. Ex. C). He confirmed, however, that CBP

had provided Plaintiff with “voice-activated software, an ergonomic chair and a modifiable

workstation” and that it would continue to offer Plaintiff training on the use of the voice-

activated software. Id. But McMahen informed Plaintiff, “no further accommodation is

required.” Id.

       On February 22, 2006, CBP informed Plaintiff by letter that the Department had decided

to “reassign [her] from [her] current position” as an industrial hygienist in “Washington, D.C. to

the position of [i]ndustrial [h]ygienist . . . [in] Indianapolis, Indiana.” Dkt. 61-2 at 15 (Def. Ex.

22). The letter explained that, “if you decline this reassignment, we will have no choice but to

initiate action proposing your removal from federal service on the basis of your failure to accept

this directed reassignment.” Id. Although she asserts that she “was not given a meaningful

choice,” Dkt. 70 at 21 (Response to SUMF ¶ 29), Plaintiff does not dispute that she “accepted

the direct reassignment . . . to Indianapolis” and that she “was given a reporting date of April 17,

2006,” Dkt. 61 at 5 (SUMF ¶ 29); see also Dkt. 61-2 at 18 (Def. Ex. 22). Plaintiff’s “voice-

activated software and accessories[] were shipped to Indianapolis,” but she “never reported for

duty in Indianapolis.” Dkt. 61 at 5 (SUMF ¶ 30); Dkt. 70 at 22 (Response to SUMF ¶ 30).

Instead, on April 26, 2006—a little over a week after she was due to report—“Plaintiff requested

that, as an accommodation, she be allowed to perform the [industrial hygienist] position in

Washington, D.C., or, in the alternative,” that she be allowed “to work a full-time telework

schedule.” Dkt. 61 at 5 (SUMF ¶ 31); Dkt. 70 at 22 (Response to SUMF ¶ 31).




                                                  8
       According to Plaintiff, this accommodation was necessary because she was suffering

from “degenerative joint disease and plantar fasciitis,” and these conditions “severely restricted

[her] ability to walk more than one quarter of a mile, ascend or descend more than three ten-inch

steps, or climb or descend ladders, hills or slopes without experiencing physical pain or risking

injury.” Dkt. 57-1 at 3 (Pl.’s SUMF ¶¶ 7–8). As Plaintiff explained on April 26, 2006, the

Safety Branch’s office in Indianapolis was “not accessible to individuals,” like her, “with

walking disabilities using public transportation, making it effectively impossible for [her] to

report to work.” Dkt. 57-5 at 26 (Pl. Ex. B). Plaintiff asserts that the bus stop was located

“across a busy interstate highway” from the Safety Branch’s office, and, “[i]n the absence of

sidewalks or walkways,” she “would have to somehow traverse across three entrances to [the]

highway” and a street “without the benefit of traffic lights.” Dkt. 57-1 at 5–6 (Pl.’s SUMF

¶¶ 23–24). The walking distance from the bus stop to the office, moreover, was 0.8 miles. Id. at

6 (Pl.’s SUMF ¶ 25). The CBP EEO manager received a medical assessment from Plaintiff’s

doctors on June 9, 2006.2 Dkt. 61-2 at 25 (Def. Ex. 24). An October 12, 2006 letter from her

doctor confirmed that “[s]he is virtually unable to balance and walk without the use of a mobility

aid such as a cane or a walker;” that, “even with the use of mobility aides, her ability to walk is

impaired by at least 70%;” that she cannot “stand for more than 30 seconds without assistance;”

and that “[s]he is unable to walk more than 100 yards, and she should not ascend or descend

more than three ten-inch steps.” Dkt. 57-5 at 27 (Pl. Ex. B). CBP granted Plaintiff a temporary




2
   Although that letter does not appear in the record, a July 10, 2006 letter to the EEO manager
from Plaintiff’s doctor indicated that Plaintiff was suffering from “a progressively degenerative
arthritis and plantar fasciitis,” carpal tunnel syndrome, and chronic low back pain, all of which
“affect[ed] her ability to walk for extended periods of time” requiring “the use of adaptive aids,”
and advised that she “avoid prolonged walking, standing, climbing and sitting and” that she
“limit lifting to less than 5 lbs.” Dkt. 61-2 at 31–32 (Def. Ex. 25).
                                                  9
accommodation of leave without pay while the agency considered her request for a permanent

accommodation. Dkt. 61-2 at 25 (Def. Ex. 24).

       Although it was Plaintiff’s request for telework accommodation that precipitated the

agency’s assessment whether a reasonable accommodation was possible, the Department

ultimately concluded that, regardless of where Plaintiff was located, she was “not qualified to

perform the essential functions of the [i]ndustrial [h]ygienist position[,] with or without an

accommodation.” Dkt. 61-2 at 24–29 (Def. Ex. 24). On November 8, 2006, in a letter signed by

McKeighan, the agency first concluded that Plaintiff had “a physical impairment that

substantially limit[ed] [her] ability to perform the major life activit[ies] of walking, standing,

climbing, sitting and lifting.” Id. at 28. It further concluded that “no reasonable accommodation

[was] available that would allow [her] to perform the essential functions of [her] Industrial

Hygienist (GS 0690-13) position.” Id. The letter explained:

       Your responsibilities as an Industrial Hygienist require[] you to be able to
       evaluate CBP, ICE and [other] work environments to determine existing or
       potential health risks. The position description for the Industrial Hygienist
       [position] requires the incumbent to perform the full range of duties which
       include conducting environmental health and safety surveys inspections and
       programs that include asbestos removal, abatement and operation and
       maintenance programs; radon testing and remediation; indoor air quality testing
       and remediation; lead in water testing; hazardous materials handling;
       ergonomics; tuberculosis; blood borne pathogens; confined space entry; and the
       Hazard Communication Program. The position also requires the incumbent to
       conduct these surveys and inspections at facilities such as laboratories, office
       buildings, Border Patrol checkpoints, border stations, warehouse[s], detention
       and removal facilities, aircraft and marine support facilities, inspection facilities
       at international airports, maintenance shops, radar and communication facilities,
       and firing ranges. The position is not sedentary in nature and requires frequent
       inspections and surveys which require moderate physical exertion, including
       walking, standing, bending, climbing and carrying many items of equipment
       used in sampling. In summary, your walking, standing, climbing, sitting and
       lifting restrictions preclude you from performing the essential functions of your
       position, either with or without reasonable accommodation.




                                                  10
Id. (emphasis added). Finally, the letter concluded that “the [a]gency’s only option to reasonably

accommodate [Plaintiff’s] disability [was] to reassign [her] to a vacant-funded position” and that

“the Office of Human Resources Management” would need to “assess [her] qualifications and

[to] conduct a job search of vacant positions.” Id.

       On February 1, 2007, Plaintiff filed a new EEO complaint, alleging that CBP had

discriminated against her based on her race, sex, age, physical disability, and also asserting a

retaliation claim. Dkt. 61-3 at 259 (Def. Ex. 54); Dkt. 61 at 9 (SUMF ¶ 74). Two weeks later,

on February 16, 2007, the Department offered Plaintiff a position as a Management Program

Specialist (“MPS”), which she accepted on February 22, 2007. Dkt. 61 at 7 (SUMF ¶¶ 49–50).

In the MPS position, Plaintiff’s principal assignment was to administer CBP’s webTELE system

(the agency’s automated telephone directory). See Dkt. 61-3 at 15–16 (Def. Ex. 39); see also

Dkt. 61 at 8 (SUMF ¶ 62); but see Dkt. 70 at 26 (Response to SUMF ¶ 62) (objecting that

Plaintiff was also “expected to carry files of paper weighing up to and above five pounds”).

       Soon after starting at the new MPS position, Plaintiff asserted that her commute to the

office was beyond her medical limitations, and she requested permission to work from home.

Dkt. 61 at 7 (SUMF Dkt. ¶ 52); Dkt. 70 at 23 (Response to SUMF ¶ 52); 61-3 at 19–20 (Def. Ex.

39). Her new supervisor, Jennifer Koh, denied that request on the ground that Plaintiff had just

started in the position and needed training and supervision, but she indicated that she would

reconsider the request in the future, after Plaintiff had “established [a] baseline on her

performance or work delivered to measure her work.” Id. at 20 (Def. Ex. 39); see also Dkt. 61 at

7 (SUMF ¶ 53). CBP did, however, deliver Plaintiff’s voice-activated software, ergonomic

keyboard, and footrest to her new MPS workstation. Dkt. 61-3 at 23 (Def. Ex. 40); Dkt. 61 at 7

(SUMF ¶ 55). On April 17, 2007, Plaintiff amended her EEO complaint. Dkt. 61-3 at 259 (Def.



                                                 11
Ex. 54). One month later, CBP once again began providing Plaintiff with training on the use of

her voice-activated software, Dkt. 61-1 at 272 (Def. Ex. 17), although the parties disagree about

the extent and efficacy of that training, see Dkt. 61 at 8 (SUMF ¶ 61); Dkt. 70 at 25–26

(Response to SUMF ¶ 61). Plaintiff, for her part, contends that none of the training was

instructive on how to use the software with the webTELE system, which was her primary

responsibility. Dkt. 70 at 25–26 (Response to SUMF ¶ 61).

       On or about March 19, 2007, Koh assigned Plaintiff responsibility for developing a new

user guide for the webTELE system. Dkt. 61-3 at 51 (Def. Ex. 41). When Koh followed up

about the assignment over two months later, Plaintiff provided Koh with a single page document

that contained handwritten bullet points. Id. at 39 (Def. Ex. 41). Koh provided Plaintiff with

further instructions and a new deadline, but Plaintiff did not provide any additional work product

for the assignment. Id. at 88 (Def. Ex. 41); Dkt. 61 at 9 (SUMF ¶ 66); Dkt. 70 at 26 (Response

to SUMF ¶ 66). On June 11, 2007, Plaintiff sent Koh an email reiterating that she was suffering

from “severe bilateral carpal tunnel syndrome;” that her neurologist had “advised that [she] not

perform any writing/keyboarding[] until [she] [was] provided with voice recognition software,

training on its use, and an ergonomic workstation;” and that, “irrespective of [her] not having

completed training or having received further facilitation on the use of the” voice activated

software, Koh and others unreasonably expected that she “complete each and every assignment”

Koh had given her. Dkt. 61-3 at 152 (Def. Ex. 45); see also Dkt. 61 at 9 (SUMF ¶ 68). In light

of her condition, Plaintiff refused to engage in any keyboarding to perform her duties. See Dkt.

61-3 at 179–80; Dkt. 61 at 9 (SUMF ¶ 68); Dkt. 70 at 26 (Response to SUMF ¶ 68).

       Eventually, CBP analyzed Plaintiff’s government-issued computer and email account,

and the agency concluded that “she was able to send at least 500 typed emails” and to “modify



                                                12
numerous documents on her government[-]provided computer account” during the same period

that Plaintiff claimed that she was unable to perform any keyboarding in the performance of her

duties. Dkt. 61 at 9 (SUMF ¶ 70). The Department has submitted spreadsheets and screenshots

identifying emails that Plaintiff allegedly sent, or documents that she allegedly modified, Dkt.

61-3 at 122–48, 197–202, but Plaintiff objects to this evidence on the grounds that the

Department has not submitted the emails themselves and has not authenticated the spreadsheets,

Dkt. 70 at 27 (Response to SUMF ¶ 70). Although Plaintiff disputes the charges, id. (Response

to SUMF ¶ 71), all agree that CBP proposed Plaintiff’s removal on April 29, 2008, on the

asserted grounds (1) that she “failed to fulfill the responsibilities of [her] position” and (2) that

“[t]he statements [that she] made to management regarding [her] physical abilities were

misleading and less than candid,” Dkt. 61-3 at 204–05 (Def. Ex. 47); see also Dkt. 61 at 9

(SUMF ¶ 71). On September 5, 2008, Plaintiff was removed from federal service. Dkt. 61 at 9

(SUMF ¶ 72). The official who made the removal decision “determined that [Plaintiff]

methodically resisted working, claim[ed] a physical limitation prevented her from performing

her duties[,] [yet] simultaneously us[ed] the same abilities for other matters.” Id.

        Plaintiff filed the instant suit in 2013, alleging race, gender, disability, and age

discrimination claims against the Department, see Dkt. 1 (Compl.), and, following discovery, she

filed her third amended complaint in April 2018. See Dkt. 53 (Third Am. Compl.). In May

2018, Plaintiff sought partial summary judgment on her claims of disability discrimination only,

and the Court denied that motion. See Kirkland I, 2019 WL 1428354, at *1. The Department’s

cross-motion for summary judgment, Dkt. 61, is now before the Court.




                                                  13
                                     II. LEGAL STANDARD

        As the movant, the Department bears the burden of showing “that there is no genuine

dispute as to any material fact and [it] is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Holcomb v. Powell,

433 F.3d 889, 895–96 (D.C. Cir. 2006). A fact is “material” if it “might affect the outcome of

the suit under the governing law.” Liberty Lobby, 477 U.S. at 248; see also Holcomb, 433 F.3d

at 895. A dispute is “genuine” if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. See Scott v. Harris, 550 U.S. 372, 380 (2007); Liberty Lobby,
477 U.S. at 248; Holcomb, 433 F.3d at 895. “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by . . . citing to particular parts of materials in the

record . . . .” Fed. R. Civ. P. 56(c)(1)(A).

       The party seeking summary judgment “bears the heavy burden of establishing that the

merits of his case are so clear that expedited action is justified.” Taxpayers Watchdog, Inc. v.

Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987). In considering a motion for summary judgment,

“the evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.” Liberty Lobby, 477 U.S. at 255; see also Mastro v. Pepco, 447 F.3d 843, 850 (D.C.

Cir. 2006). The non-movant’s opposition, however, must consist of more than allegations or

denials and must be supported by affidavits, declarations, or other competent evidence, setting

forth specific facts showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986). The non-movant must provide evidence that would

permit a reasonable jury to find in its favor. See Laningham v. U.S. Navy, 813 F.2d 1236, 1241

(D.C. Cir. 1987). If that evidence is “merely colorable” or “not significantly probative,”

summary judgment may be granted. Liberty Lobby, 477 U.S. at 249–50.



                                                  14
                                         III. ANALYSIS

       Plaintiff’s claims are sweeping but fall into five general categories: failure to

accommodate, disparate treatment, retaliation, hostile work environment, and wrongful removal.

Dkt. 53. The Department’s motion for summary judgment, in turn, is almost as sweeping and

addresses each of these categories, except Plaintiff’s wrongful removal claims under the Civil

Service Reform Act (“CSRA”), 5 U.S.C. § 1101 et seq. Because the Department’s motion seeks

summary judgment “on all of Plaintiff’s claims,” Dkt. 61 at 1, but says nothing about her claims

under the CSRA, the Court will deny the motion with respect to Counts XV and XVI of

Plaintiff’s third amended complaint.3 The Court addresses Plaintiff’s remaining claims below.

A.      Failure to Accommodate Claims

       In Counts I, II, VII, VIII, IX, X, XI, XII, XIII, and XIV of the third amended complaint,

Plaintiff alleges that the Department failed to accommodate her disabilities and, accordingly,

violated the Rehabilitation Act, 29 U.S.C. § 791 et seq. Dkt. 53 at 28–35, 52–65 (Third Am.

Compl. ¶¶ 176–224, 343–405). The Rehabilitation Act prohibits “the federal government from

discriminating against employees on the basis of disability” and, among other things, establishes

a cause of action against any federal agency that fails to grant a request for a reasonable

accommodation. Matos v. Devos, 317 F. Supp. 3d 489, 496 (D.D.C. 2018) (citing 29 U.S.C.

§ 794). In evaluating whether an agency “unlawfully denied an accommodation,” courts must

“employ the standards of the Americans with Disabilities Act of 1990 [ADA], 42 U.S.C. § 12101

et seq.” Solomon v. Vilsack, 763 F.3d 1, 5 (D.C. Cir. 2014); see also 29 U.S.C. § 791(f). This

means that, to fend off a properly supported motion for summary judgment, a plaintiff must



3
  Because Plaintiff brings a “mixed case” asserting claims under the anti-discrimination laws
and the CSRA, this Court has jurisdiction to consider both sets of claims. See Perry v. Merit Sys.
Protection Bd., 137 S. Ct. 1975, 1980, 1988 (2017).
                                                 15
“come forward with sufficient evidence to allow a reasonable jury to conclude that (i) she was

disabled within the meaning of the Rehabilitation Act; (ii) her employer had notice of her

disability . . . ; (iii) she was able to perform the essential functions of her job with or without

reasonable accommodation . . . ; and (iv) her employer denied her request for a reasonable

accommodation of that disability.” Solomon, 763 F.3d at 9 (internal citations omitted).

        Plaintiff contends that the Department failed to accommodate three distinct sets of

impairments: (1) her degenerative joint disease, degenerative osteoarthritis, and plantar fasciitis;

(2) her carpal tunnel syndrome; and (3) her fractured right humerus. The first set of impairments

impeded her ability to walk and was a basis for the agency’s determination that she was

physically incapable of performing the essential functions of the industrial hygienist position.

Dkt. 61-2 at 24–26 (Def. Ex. 24). As to that disability, the Department moves for summary

judgment on the grounds that it lawfully concluded that Plaintiff could not perform the essential

functions of the industrial hygienist position, with or without reasonable accommodations. Dkt.

61 at 33. The second asserted disability, her carpal tunnel syndrome, impeded Plaintiff’s ability

to type, use the telephone, lift objects weighing more than five pounds from below twenty-four

inches or above shoulder height, and to engage in other, similar activity. Dkt. 57-6 at 135–36

(Pl. Ex. C.) As to that disability, the Department argues that it was not legally required to adopt

any accommodations but that, in any event, it did reasonably accommodate her condition. Dkt.

61 at 18. Finally, Plaintiff’s third asserted disability, her broken humerus, prevented her from

driving and limited her mobility. Dkt. 61-1 at 143–44 (Def. Ex. 13). It did so, however, only for

a limited time, and thus, according to the Department, did not fall within the coverage of the

Rehabilitation Act. Dkt. 61 at 27. Because the analysis as to each set of disabilities differs, the

Court will take each in turn.



                                                  16
       1.      Degenerative Joint Disease, Degenerative Osteoarthritis, and Plantar Fasciitis

       In Counts VII and VIII of the third amended complaint, Plaintiff alleges that the

Department failed to accommodate her degenerative joint disease, degenerative osteoarthritis,

and plantar fasciitis, conditions she was diagnosed with in 2004. Dkt. 53 at 52–57 (Am. Comp.

¶¶ 343–71). Although the crux of these claims arise from the Department’s eventual decision to

disqualify her from the industrial hygienist position, that decision was precipitated by CBP’s

decision to reassign Plaintiff from her position as an industrial hygienist in Washington, D.C. to

a position as an industrial hygienist in Indianapolis, Indiana. See Dkt. 61-2 at 15 (Def. Ex. 22).

Plaintiff contends that the reassignment posed an insurmountable hurdle for her: After reviewing

her options for commuting to work in Indianapolis, Plaintiff discovered that the closest bus stop

was located across a busy highway and almost a mile from the Safety Branch’s Indianapolis

office. As a result, according to Plaintiff, the office was inaccessible to those who, like her, have

difficulty walking. See Dkt. 57-5 at 26 (Pl. Ex. B). A letter from Plaintiff’s doctor, moreover,

confirmed that she was suffering from “a progressively degenerative arthritis and plantar

fasciitis” and other conditions, which prevented her from walking “more than 100 yards.” Dkt.

Id. at 27 (Pl. Ex. B). Plaintiff, accordingly, requested reassignment back to Washington, D.C. or

a full-time telework schedule as an accommodation for her disability. Dkt. 61-2 at 22 (Def. Ex.

23).

       Rather than grant either request, the Department determined that Plaintiff’s asserted

disability precluded her from performing the essential functions of the industrial hygienist

position—with or without reasonable accommodations, from any work station—and it

accordingly initiated a process to find a vacant position to which to reassign her. Dkt. 61-2 at

27–29 (Def. Ex. 24). That process took several months to complete, and, during that interval,



                                                 17
Plaintiff was not paid. See id. at 29 (Def. Ex. 24) (noting that plaintiff was placed on “LWOP”—

i.e., leave without pay); id. at 76 (Def. Ex. 32). In Plaintiff’s view, the Department’s actions

violated the Rehabilitation Act in two respects: First, the agency should have allowed her to

remain in her position as an industrial hygienist, with appropriate accommodations, id. at 52–57

(Third Am. Compl. ¶¶ 343–71), and, second, it should have more promptly placed her “in a

vacant-funded position,” id. at 57–58 (Third Am. Compl. ¶¶ 372–74).4

       For purposes of these claims, the Department does not dispute that Plaintiff was disabled

within the meaning of the Rehabilitation Act and that it had notice of her disability. See Dkt. 61

at 18. Rather, the Department’s motion—and CBP’s determination—focus solely on their view

that Plaintiff was so severely disabled that she could not perform the “essential functions” of the

industrial hygienist position, even with reasonable accommodation. See Id. at 31; 61-2 at 24–29

(Def. Ex. 24). Although neither the Rehabilitation Act nor the ADA defines the phrase “essential

functions,” the ADA—and, by cross-reference, the Rehabilitation Act—provides that

“consideration shall be given to the employer’s judgment as to what functions of a job are

essential, and if an employer has prepared a written description before advertising or

interviewing applicants for the job, this description shall be considered evidence of the essential

functions of the job.” 42 U.S.C. § 12111(8); 29 U.S.C. § 791(f). EEOC regulations define

“essential functions” as “the fundamental job duties of the employment position,” as distinct

from “the marginal functions of the position.” 29 C.F.R. § 1630.2(n)(1); see also Adams v.

District of Columbia, 50 F. Supp. 3d 47, 54 (D.D.C. 2014); Kalekiristos v. CTF Hotel Mgmt.

Corp., 958 F. Supp. 641, 660 (D.D.C. 1997). In addition to the “[w]ritten job description




4
  Count VII also includes allegations regarding Plaintiff’s carpal tunnel syndrome, see, e.g.,
Dkt. 53 at 54 (Third Am. Compl. ¶ 361), which are discussed below.
                                                 18
prepared” before the job was advertised, the Court may consider “[t]he employer’s judgment as

to which functions are essential,” “[t]he amount of time spent on the job performing the

function,” the “terms of a collective bargaining agreement,” “[t]he consequences of not requiring

the incumbent to perform the function,” and the “work experience of past incumbents in the job”

and of “current . . . incumbents in similar jobs.” 29 C.F.R. § 1630.2(n)(3). Physical presence is

not invariably an essential function but, rather, requires a fact-intensive inquiry. See Solomon,
763 F.3d at 10.

        “Generally, the question of what constitutes an essential function of a job is a factual

issue to be determined by a jury,” Hancock v. Wash. Hosp. Ctr., 13 F. Supp. 3d 1, 5 (D.D.C.

2014); see also Baker v. Potter, 294 F. Supp. 2d 33, 44 (D.D.C. 2003), and this case fits neatly

within that paradigm. According to the Department, the “essential function[s] of the [industrial

hygienist] position” included conducting “health and safety surveys and inspections” at

“facilities such as laboratories, office buildings, [and] Border Patrol checkpoints . . . .” Dkt. 61

at 5 (SUMF ¶ 34). The need to conduct these inspections, in the Department’s view, means that

the industrial hygienist “position is not sedentary” and, instead, requires “moderate physical

exertion, including walking, standing, bending, climbing and carrying many items of equipment

used in sampling.” Id. at 5–6 (SUMF ¶ 35). In support of this characterization, the Department

offers written job descriptions from 1996 and 2005, which list these physical demands, Dkt. 61-1

at 55–60 (1996 job description); Dkt. 44-3 at 155–59 (2005 job description), and a copy of

Plaintiff’s resume, which includes “conducting studies, inspections and surveys” among the

duties she performed as an industrial hygienist, Dkt. 61-2 at 51 (Def. Ex. 28).

       Plaintiff disputes the Department’s characterization of the physical demands of the

industrial hygienist position. She claims that “[w]alking, standing, bending, climbing, carrying



                                                 19
equipment and other forms of moderate physical exertion were never essential functions” of the

position. Dkt. 70 at 22 (Response to SUMF ¶ 34). In support of this contention, Plaintiff relies

on the deposition of James Britt, a fellow CBP industrial hygienist, who testified that activities

“requiring mild to moderate physical exertion,” such as “carrying equipment” or “collecting

samples,” was “an exceptional thing.” Dkt. 44-8 at 12 (Pl.’s Ex. H). Britt further testified that

the CBP industrial hygienists “didn’t even have the equipment to go out and do sampling and

stuff,” id., and that “for the most part,” when “people are out in the field carrying equipment,

walking, standing, lifting,” the work was “performed by Federal Occupational Health”

employees, id. at 11. Plaintiff also notes that, when she accepted the industrial hygienist position

at the INS in 1996, the position description characterized the “physical demands” of the job as

“primarily sedentary in nature” and that, only later, did CBP amend the position description

(erroneously, in her view) to refer to “moderate physical exertion.” Dkt. 57-1 at 4 (Pl.’s SUMF

¶ 14); Dkt. 44-3 at 151. The 1996 position description, to be sure, also states that an industrial

hygienist “may occasionally conduct field surveys requiring a moderate degree of physical

activity.” Dkt. 44-3 at 151. But, the position description—and, more importantly, Britt’s

testimony—show that field inspections and surveys were, at most, “marginal functions of the

position.” 29 C.F.R. § 1630.2(n)(1).

        Plaintiff’s evidence, like the Department’s, is probative of whether “moderate physical

exertion, including walking, standing, bending, climbing and carrying . . . equipment used in

sampling,” Dkt. 61 at 5–6 (SUMF ¶ 35), was, in fact, an essential function of the industrial

hygienist position. The parties’ conflicting accounts create a genuine dispute of material fact,

and resolution of that dispute is a question for the factfinder at trial and not for the Court at the

summary judgment stage of the proceeding. See Baker, 294 F. Supp. 2d at 44; Hancock, 13 F.
20
Supp. 3d at 5. The Court will, accordingly, deny the Department’s motion for summary

judgment with respect to Counts VII and VIII.

       2.      Carpal Tunnel Syndrome

       Plaintiff alleges that CBP failed to accommodate her carpal tunnel syndrome in multiple

respects. CBP failed, according to Plaintiff, (1) promptly to provide her with voice-assisted

software; (2) promptly to provide her with training on use of the software and to complete that

training; (3) promptly to provide an ergonomic workstation; (4) to provide her with a typist to

take dictation; (5) to provide her with equipment permitting her to switch her headset from word

processing to the telephone; or (6) to assist her in unpacking her boxes after she moved offices.

See Dkt. 57 at 1; see also Dkt. 53 at 32, 58, 61–63. In the Department’s view, each of these

claims is deficient for two reasons—first, because Plaintiff has failed to offer evidence that

would permit a reasonable jury to find that her carpal tunnel syndrome constituted a disability

under the Rehabilitation Act (or that her employer was on notice of that disability), and, second,

because CBP, in any event, reasonably accommodated her impairment. In Kirkland I, the Court

reserved the question whether Plaintiff’s carpal tunnel syndrome constituted a disability for

purposes of the Rehabilitation Act. 2019 WL 1428354, at *4 n.2. The Court now turns to that

question.

       All of the events relevant to this action occurred on or before September 5, 2008. Dkt. 53

at 28 (Third Am. Compl. ¶ 175). Three weeks after that date, Congress enacted the ADA

Amendments Act of 2008, Pub. L. 110-325, 122 Stat. 3553 (2008). That sequence is pivotal

because the ADA Amendments Act changed the law in material respects, but the Act did not

take effect until January 1, 2009, Pub. L. 110-325, § 8, 122 Stat. 3553, 3559 (2008), and it

applies only prospectively, see Lytes v. D.C. Water & Sewer Auth., 572 F.3d 936, 940–42 (D.C.



                                                 21
Cir. 2009). Prior to enactment of the ADA Amendments Act, the construction of the phrase

“qualified individual with a disability” in the ADA—and, by implication, for purposes of the

Rehabilitation Act—was controlled by the Supreme Court’s decision in Toyota Motor

Manufacturing, Kentucky, Inc. v. Williams, 534 U.S. 184 (2002). That standard is dispositive for

present purposes.

       Prior to enactment of the ADA Amendments Act, the ADA defined “disability,” in

relevant respects, as “‘a physical or mental impairment that substantially limits one or more

major life activities of [an] individual.” 42 U.S.C. § 12102(1)(A) (2008). In Williams, the

Supreme Court construed this statutory text in light of the regulations interpreting the

Rehabilitation Act and, to a lesser extent, the EEOC regulations interpreting the ADA. 534 U.S.

at 193–94. The Court focused on two statutory terms—the requirements that the impairment at

issue “substantially” limit the “major” life activities of the individual. Id. at 196–97. Those

terms, in the Court’s view, imposed “a demanding standard for qualifying as disabled.” Id. at

197. The term “substantially” excluded “impairments that interfere[d] in only a minor way with

the performance”—as relevant there and here—“of manual tasks,” and the term “major” limited

the meaning of “disability” to impairments that interfered with “those activities that are of central

importance to daily life,” such as “walking, seeing, and hearing” and “manual tasks” of similar

centrality “to daily life.” Id. In short, under the (now-defunct) Williams standard, “an

individual must have [had] an impairment that prevent[ed] or severely restrict[ed] [her] from

doing activities that [were] of central importance to most people’s daily lives,” and that

“impairment’s impact must also [have been] permanent or long term.” Id. at 198.

       Of particular importance here, the Supreme Court also held that a plaintiff “attempting to

prove disability status” must do more than “merely submit evidence of a medical diagnosis of an



                                                 22
impairment” and must, instead, “‘prove a disability by offering evidence that the extent of the

limitation [caused by her impairment] in terms of [her] own experience [was] substantial.’” Id.

(quoting Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 567 (1999)) (emphasis added). This, in

turn, required a “case-by-case” assessment of the effect of the impairment on the plaintiff’s life.

Id. Such an “individualized assessment of the effect of [the] impairment,” moreover, was

“particularly necessary when the impairment [was] one” with symptoms that “var[ied] widely

from person to person,” such as “[c]arpal tunnel syndrome.” Id. at 199. For this reason, under

the Williams standard, “an individual’s carpal tunnel syndrome diagnosis, on its own,” was

insufficient to prove a disability, id., as was evidence that the individual was unable “to perform

manual tasks associated only with her job,” id. at 200. Finally, the Court held that an impairment

causing the plaintiff “to avoid sweeping, to quit dancing, to occasionally seek help dressing, and

to reduce how often she plays with her children, gardens, and drives long distances . . . did not

amount to such severe restrictions in the activities that are of central importance to most people’s

daily lives that they establish a manual task disability as a matter of law.” Id. at 202.

       Before enactment of the ADA Amendments Act, numerous judicial decisions held—

albeit on a case-by-case basis—that carpal tunnel syndrome did not constitute a disability under

the ADA or the Rehabilitation Act because it did not “substantially limit[] one or more [of the]

major life activities of [an] individual,” 42 U.S.C. § 12102(1)(A) (2008 ed.). See Cutler v.

Hamden Bd. of Educ., 150 F. Supp. 2d 356, 358 (D. Conn. 2001) (collecting cases and noting

that this conclusion had “been reached by virtually every . . . court which ha[d] considered the

issue”); see also West v. Port Auth. of N.Y. and N.J., No. 00-6711, 2002 WL 31027016, at *4

(S.D.N.Y. Aug. 30, 2002); Mikell v. Waldbaum, Inc., No. 02-1501, 2003 WL 21018844, at *5

(S.D.N.Y. May 5, 2003); Benge v. Gen. Motors Corp., 267 F. Supp. 2d 794, 802 (S.D. Ohio



                                                 23
2003); Kriegsmann v. FWC Residential Co., No. 05-2534, 2007 WL 9747428, at *7 (D. Md.

Sept. 4, 2007).

       In the Department’s view, this substantial body of pre-2009 case law shows that carpal

tunnel syndrome did not constitute a disability under the Williams standard. Dkt. 79 at 2. But

that is not quite right; Williams did not announce such a categorical rule. The Supreme Court, to

the contrary, stressed that courts were required to take a case-by-case approach in determining

whether an impairment constituted a disability, and, indeed, the Court recognized that the

symptoms of carpal tunnel syndrome “vary widely.” Williams, 534 U.S. at 199. What the pre-

2009 case law does show, however, is that the Williams standard was “demanding” and that, to

survive a motion for summary judgment, a plaintiff was required to do more than offer evidence

of a diagnosis, restrictions on her ability to perform certain job-related tasks, or unquantified

limitations on major life activities. Id. at 197. The crux of the issue, therefore, is whether

Plaintiff has offered evidence sufficient to permit a reasonable jury to find that her carpal tunnel

syndrome “severely restrict[ed]” her “from doing activities that are of central importance to most

people’s daily lives” and that the “impairment’s impact” was “permanent” or “long[-]term.” Id.

at 198. In the Department’s view, Plaintiff failed to make this showing when she sought an

accommodation, and she has failed to make that showing in opposing the pending motion for

summary judgment. Dkt. 77 at 3. As explained below, the Court agrees.

       Plaintiff first sought an accommodation for her carpal tunnel syndrome in late January or

early February 2005, when she submitted a verification of treatment form from her physician.

Dkt. 57-6 at 29; see also Dkt. 57-1 at 3 (SUMF ¶ 9); Dkt. 61-1 at 12, 14. That form merely

reported that Plaintiff had received medical treatment for “moderate to severe” bilateral carpal

tunnel syndrome and recommended that CBP provide her with “voice-activated software and



                                                 24
[an] ergonomically correct work station.” Dkt. 57-6 at 29. Neither Plaintiff’s “medical

diagnosis of an impairment” nor her doctor’s recommended accommodation constituted

“evidence that the extent of the limitation [caused by her impairment] in terms of [her] own

experience [was] substantial” Williams, 534 U.S. at 199 (second quote quoting Albertson’s, Inc.,
527 U.S. at 567), or that it restricted her from engaging in any major life activities. Likewise,

Plaintiff’s complaints over the next several months about CBP’s failure to move with sufficient

speed in implementing the accommodations that she sought, and her physician’s

contemporaneous recommendation that she remain on “restricted duties due,” in part, to her

“carpal tunnel syndrome,” Dkt. 57-6 at 12 (Pl. Ex. C), did not satisfy the Williams standard.

         In light of this evidentiary shortfall, on July 28, 2005, CBP asked Plaintiff to obtain

additional information from her doctor about her impairment, including “[a]n explanation of the

impact of the medical condition on [her] overall health and activities.” Dkt. 57-6 at 111–12 (Pl.

Ex. C). CBP followed up three weeks later with a request for additional information and, even

more to the point, asked that Plaintiff’s physician address (1) whether her impairment affected

“any major life activities,” such as “walking, talking, eating, sleeping, etc.;” (2) if so, “whether

th[at] limitation [was] substantial;” and (3) “[h]ow long the impairment [was] expected to last.”

Id. at 118–121. In response, Plaintiff offered the EMG/NC Study and a letter from Dr. Daniel

Glor. Dkt. 57-6 at 122–27. Neither document, however, offered evidence that would permit a

reasonable jury to find that Plaintiff’s impairment substantially limited her ability to engage in

any major life activities, as that standard was explicated in Williams. Both the EMG/NC Study

and Dr. Glor’s letter merely affirmed the diagnosis of carpal tunnel syndrome. Only two

activities were discussed in EMG/NC Study. The study first asserted that Plaintiff stated that

“her symptoms are worse with prolonged keyboarding.” Dkt. 57-6 at 123 (Pl. Ex. C). But,



                                                  25
under the Williams standard, “manual tasks unique to any particular job are not necessarily”

sufficient, 534 U.S. at 201, and, in any event, the study referred only to “prolonged” keyboarding

and thus failed to establish that Plaintiff’s impairment “severely restrict[ed]” even that work-

related activity, id. at 198, 200. And, with respect to the second activity mentioned in the

report—sleep—the study concluded that Plaintiff’s symptoms did “not actually wake her at

night.” Dkt. 57-6 at 123 (Pl. Ex. C).

        Dr. Glor’s letter, likewise, failed to identify any major life activity that Plaintiff’s carpal

tunnel syndrome severely restricted. Dkt. 57-6 at 126–27 (Pl. Ex. C). To the contrary, apart

from “occupation-specific tasks,” which “may have only limited relevance to the manual task

inquiry,” Williams, 534 U.S. at 201, it merely asserted that Plaintiff’s carpal tunnel syndrome

“sometimes” caused “pain, numbness and tingling” that “can wake her from sleep.” Id. at 126.

The letter added, however, that any interference with her sleep was “mild.” Dkt. 57-6 at 126 (Pl.

Ex. C). Thus, even though sleep is a major life activity, see Desmond v. Mukasey, 530 F.3d 944,

953–55 (D.C Cir. 2008), no reasonable jury could find—based on the EMG Study, the Glor

letter, or any other evidence in the record—that Plaintiff’s impairment “severely restrict[ed]” that

activity, as required under the Williams standard, 534 U.S. at 198.5 Rather, whether measured

against “either an individualized or a generalized benchmark,” a plaintiff must “offer more than

. . . allegations of restless or fitful sleep, or occasional, temporary bouts of sleeplessness.”

Desmond, 530 F.3d at 956. At most, however, the EMG Study and the Glor letter showed that

Plaintiff’s carpal tunnel syndrome interrupted her sleep with unspecified frequency for




5
  If a mild interference with one’s sleep were sufficient to establish a disability, far more than
the 43 million Americans that Congress identified as “disabled” when it enacted the ADA, 42
U.S.C. § 12101(a)(1), see also Williams, 534 U.S. at 197, would have made that list.
                                                   26
unspecified lengths of time and that this impairment was “mild.” As a matter of law, more is

required to support a claim under the Rehabilitation Act.

       After CBP concluded that this evidence was insufficient to trigger protection under the

pre-ADA Amendments Act version of the Rehabilitation Act, Dkt. 57-6 at 130–31 (Pl. Ex. C),

Plaintiff sought reconsideration, and she offered a supplemental letter from Dr. Glor, Dkt. 57-6 at

134–36. That letter, at first glance, seems to come closer to satisfying the Williams standard. It

asserted that Plaintiff’s carpal tunnel syndrome “interrupt[ed] her sleep” and “interfere[d] with

her ability to use a telephone, read, reach for objects, and do other hand/finger movements.” Id.

at 135. The problem with these assertions, however, is that the letter, once again, says nothing

about the severity—or substantiality—of these impairments. We know from Dr. Glor himself,

for example, that any interference with Plaintiff’s sleep was “mild,” and we know that he

otherwise declined to “specify a particular percentage” identifying the substantiality of the

“limits” or restrictions on Plaintiff’s ability to work. Dkt. 57-6 at 126 (Pl. Ex. C). What Dr. Glor

did say about Plaintiff’s “ability to work,” moreover, is “described in [his] EMG/NC reports,”

id., and the EMG/NC Study that Plaintiff provided CBP and the Court states only that her

“symptoms are worse with prolonged keyboarding,” id. at 123—not that Plaintiff was wholly (or

even substantially) unable to “reach for objects” or to use her hands or fingers. But, without any

evidence identifying the extent to which Plaintiff’s impairment restricted her ability to engage in

major life activities, no reasonably jury could find that she suffered from a disability within the

meaning of the Rehabilitation Act or, even more to the point, that CBP was on reasonable notice

that she suffered from such a disability. See Solomon, 763 F.3d at 9 (stating that in order for a

plaintiff to prove an accommodation claim the employer must have notice of the disability); see

also Hayes v. Williams, 392 F.3d 478, 482 (D.C. Cir. 2004) (plaintiff must offer medical



                                                 27
evidence or personal testimony identifying the extent to which the impairment limits her ability

to engage in a major life activity to survive summary judgment).

        Plaintiff points to one final impairment, which she contends supports her claim and

provides a basis to deny the Department’s motion for summary judgment. In his supplemental

letter, Dr. Glor asserted that Plaintiff “cannot lift more than 5 pounds from . . . less than 24

inches [above] the floor” or from about “shoulder height to avoid excess strain to her arms,

wrists, and hands.” Dkt. 57-6 at 135 (Pl. Ex. C). According to Plaintiff, this lifting restriction

shows that her carpal tunnel syndrome “compromised the major life activity of lifting.” Dkt. 70

at 4. Relying on Lusk v. Ryder Integrated Logistics, 238 F.3d 1237, 1241–42 (10th Cir. 2001),

Plaintiff further asserts that the lifting restriction is substantially limiting on its face and,

accordingly, that she need not provide “comparator” evidence—that is, evidence about how the

lifting restriction restricts a major life activity relative to the capabilities of the average person.

See Dkt. 66 at 2 n.2 (citing Lusk, 238 F.3d 1237). Plaintiff’s assertion that the lifting restriction,

standing alone, is sufficient to establish that she was disabled fails for two reasons.

        First, Plaintiff’s reliance on Lusk is misplaced. Lusk is neither binding precedent in this

jurisdiction, nor consistent with the governing Supreme Court precedent. Lusk was decided prior

to Williams and, importantly, its categorical approach cannot be squared with Williams. The

post-Williams case law illustrates this point. Although at least one Tenth Circuit decision

continued to follow Lusk after Williams was decided, see Velarde v. Associated Reg’l & Univ.

Pathologists, 61 F. App’x 627, 630 (10th Cir. 2003) (recognizing that Williams requires a case-

by-case approach; affirming its holding in Lusk that a fifteen-pound lifting restriction is

“substantially limiting on its face”; but refusing to extend Lusk to a twenty-five-pound lifting

restriction), every other circuit that considered the question concluded that a lifting restriction,



                                                    28
standing alone, was insufficient to satisfy the major-life-activity standard. See, e.g., Prescott v.

Higgins, 538 F.3d 32, 44 (1st Cir. 2008) (noting that “limitations on lifting, without more, are

not a substantial limitation on a major life activity”); Cortes v. Sky Chefs, Inc., 67 F. App’x 66,

68 (2d Cir. 2003) (affirming a district court’s holding that a doctor’s notes restricting the plaintiff

from lifting more than ten pounds was insufficient, by itself, to establish “a substantial limitation

on a major life activity”); Cella v. Villanova Univ., 113 F. App’x 454, 455 (3d Cir. 2004)

(acknowledging that a ten-pound lifting restriction, standing alone, “does not establish that [an]

impairment substantially limits a major life activity”); Gerton v. Verizon S. Inc., 145 F. App’x

159, 166 (6th Cir. 2005) (holding that a five-pound lifting restriction was not enough to establish

a disability under Williams where the plaintiff had “not presented any evidence to show that the

inability to lift [that] amount substantially limit[ed] her ability to lift anything else she requires in

her daily life outside work”); Mays v. Principi, 301 F.3d 866, 869 (7th Cir. 2002) (expressing

“doubt” that a ten-pound lifting restriction is a major life activity under Williams). The Court

concludes that the majority approach is consistent with Williams. Under Williams, the existence

of a disability required an “individualized assessment,” 534 U.S. at 198, and, accordingly, a

plaintiff was required to offer evidence that her inability to lift certain objects substantially

limited her ability to engage in a major life activity.

        Second, Plaintiff has not submitted sufficient evidence to raise a genuine issue of material

fact that her impairment limited her in a major life activity. The sole evidence that Plaintiff

relies on, Dr. Glor’s assessments, does not show that she was unable to lift more than five

pounds. Dr. Glor said only that she should not lift objects of five pounds or more from a low

elevation (24 inches from the floor) or a high elevation (above her shoulders) in order “to avoid

excessive strain to her arms, wrists, and hands.” Dkt. 57-6 at 135 (Pl. Ex. C). Moreover, and



                                                   29
more importantly, Plaintiff never explains how this lifting restriction affected her daily life—or

prevented her from doing activities that are of central importance to most people’s daily lives.

Plaintiff had multiple opportunities to provide both CBP and the Court with such evidence, yet

she failed to do so. Because she has not proffered any evidence that would permit a reasonable

jury to find that her carpal tunnel syndrome “severely restrict[ed]” her ability to engage in

“activities that are of central importance to most people’s daily lives,” Williams, 534 U.S. at 198,

201, Plaintiff’s contention that CBP failed to accommodate her carpal tunnel syndrome under the

Rehabilitation Act fails as a matter of law. 6

       Finally, Plaintiff takes a different tack, arguing that she has satisfied the “regarded as”

prong of the statutory test. Under the pre-ADA Amendments Act version of the ADA, a disabled

individual was defined to include an individual with “a physical or mental impairment that

substantially limits one or more of the major life activities of [the]” plaintiff, or an individual

“being regarded as having such an impairment.” 42 U.S.C. § 12102(1)(C) (2008).7 To qualify

as disabled under that prong, Plaintiff must show more than that she was “regarded as having an



6
  Plaintiff also asserted in her motion for summary judgment, Dkt. 57-2, which the Court has
already denied, Dkt. 75, that Plaintiff was “unable to brush or style her hair.” See Dkt. 57-2 at 34.
But that assertion is unsupported by any evidence, and, in any event, fails to satisfy the
“demanding” Williams standard. See Williams, 534 U.S. at 202 (noting that restrictions on
“sweeping” and “dancing” and the need “to occasionally seek help dressing” “did not amount to
such severe restrictions in the activities that are of central importance to most people’s daily lives
that they establish a manual task disability as a matter of law”).
7
  The ADA Amendments Act added a new subsection defining “being regarded as having such
an impairment.” 42 U.S.C. § 12102(3). Prior to enactment of the ADA Amendments Act, the
circuits were split on the question whether the ADA’s reasonable accommodation requirement
applied to the “regarded as” prong of the statutory test. See, e.g., D’Angelo v. ConAgra Foods,
Inc., 422 F.3d 1220, 1234–35 (11th Cir. 2005) (describing circuit split). Under the current
version of the ADA, the “regarded as” prong applies only “if the individual establishes that he or
she has been subjected to an action prohibited under [the ADA] because of an actual or perceived
physical or mental impairment whether or not the impairment limits or is perceived to limit a
major life activity.” 42 U.S.C. § 12102(3).
                                                  30
impairment of some sort.” Nurriddin v. Bolden, 674 F. Supp. 2d 64, 84 (D.D.C. 2009) (quoting

Adams v. Rice, 531 F.3d 936, 942 (D.C. Cir. 2008)). She must also show that her “employer

‘mistakenly believe[d] that [she] ha[d] a physical impairment that substantially limit[ed] one

more major life activities’ or ‘mistakenly believe[d] that an actual, nonlimiting impairment

substantially limit[ed] one or more major life activities.’” Adams, 531 F.3d at 945 (quoting

Sutton v. United Air Lines, Inc., 527 U.S. 471, 489 (1999)); see also Murphy v. United Parcel

Serv., Inc., 527 U.S. 516, 521–22 (1999); Hayes, 392 F.3d at 481 n.2. Although CBP did agree

to accommodate Plaintiff’s impairment by providing her with voice-activated software and an

ergonomic workstation, Plaintiff has failed to offer any evidence that CBP ever concluded or

believed that her impairment “substantially limit[ed] one or more . . . major life activities.”

Adams, 531 F.3d at 945 (quoting Sutton, 527 U.S. at 489). Those courts that have considered the

question, moreover, have uniformly held that an employer’s voluntary provision of an

accommodation does not, standing alone, show that the employer regarded the employee as

disabled for purposes of the ADA or Rehabilitation Act. See, e.g., Kupstas v. City of

Greenwood, 398 F.3d 609, 614 (7th Cir. 2005); Williams v. Phila. Hous. Auth. Police Dep’t, 380
F.3d 751, 776 (3d Cir. 2004); Thornton v. McClatchy Newspapers, Inc., 261 F.3d 789, 798 (9th

Cir. 2001); Plant v. Morton Int’l, Inc., 212 F.3d 929, 938 (6th Cir. 2000); Kalekiristos v. CTF

Hotel Mgmt. Corp., 958 F. Supp. 641, 659 (D.D.C.), aff’d. Kalekiristos v. C.T.F. Hotel Mgmt.

Corp., 132 F.3d 1481 (D.C. Cir. 1997). That approach is both logically sound and prudent since

it avoids creating a disincentive to the prompt provision of accommodations. As a result,

Plaintiff cannot plausibly rely on the “regarded as” prong of the statutory test.8



8
  Although not raised in this round of briefing, the Court also rejects Plaintiff’s previously
asserted “collateral estoppel” argument. See Dkt. 52-2 at 26–29. Contrary to Plaintiff’s
argument, the determination of the U.S. Department of Labor Employees’ Compensation
                                                 31
       Because the record contains no evidence that would permit a reasonable jury to find that

Plaintiff’s carpal tunnel syndrome satisfied the stringent Williams standard, the Court will grant

the Department’s motion for summary judgment as to Counts II, IX, X, XI, XII, XIII, and XIV.

       3.      Fractured Humerus

       Finally, Plaintiff contends that CBP failed to permit her to work from home from January

23, 2005 to February 5, 2005 in violation of the Rehabilitation Act. Although Plaintiff suggests

that her request to work from home would have also permitted her “to recuperate more rapidly”

from her carpal tunnel syndrome, Dkt. 53 at 30 (Third Am. Compl. ¶ 192), the thrust of this

claim—and the recommendation from her doctor, Dkt. 57-6 at 1—focuses on the fracture she

sustained to her right arm in a car accident in December 2005, Dkt. 53 at 29–31 (Third Am.

Compl. ¶¶ 184–202). As Plaintiff concedes, her request for accommodation was for “a

temporary condition of a fractured humerus.” See Dkt. 61 at 4 (SUMF ¶ 15); Dkt. 70 at 18

(Response to SUMF ¶ 15). The Rehabilitation Act, however, covers only “permanent or long[-]

term” impairments, Williams, 534 U.S. at 198, and does not cover an impairment, like the

fracture to Plaintiff’s arm, that “lasted for only several weeks,” Adams, 531 F.3d at 947.

Because CBP, accordingly, was not required to provide an accommodation for that impairment,

the Court will grant the Department’s motion for summary judgment as to Count I.9



Appeals Board (“ECAB”) that her carpal tunnel syndrome was a “permanent disability,” id. at
26, is not binding in this action. The ECAB enforces a different statute—the Federal
Employees’ Compensation Act—and it uses a different standard for finding “disability” than the
Williams standard. See Andreoli v. Gates, 482 F.3d 641, 651 (3rd Cir. 2007); see also
Interpretive Guidance on Title I of the Americans with Disabilities Act, 29 C.F.R. App’x. 1630,
§ 1630.1(c) (noting that the definition of “disabled” under ADA is not identical to other
programs, such as “[f]ederal disability benefit programs,” because such programs “have
fundamentally different purposes”).
9
  Although Count I also refers in passing to Plaintiff’s carpal tunnel syndrome, even had
Plaintiff sought permission to work from home as an accommodation for her carpal tunnel
                                                32
B.      Disparate Treatment and Retaliation Claims

       1.      Disparate Treatment Claims

       In Count III of her third amended complaint, Plaintiff alleges that CBP discriminated

against her on the basis of her race, gender, and disability. In that single count, she refers to at

least a dozen incidents that occurred during her time at CBP, including that CBP: (1) assigned

her tasks requiring extensive keyboarding, including typing weekly reports; (2) denied her

opportunities for training; (3) denied her opportunities for promotion, including precluding her

from competing for the position of acting Deputy Director; (4) excluded her from participating in

meetings pertinent to her areas of responsibility; (5) denied her request to participate in a

volunteer detail to FEMA; (6) denied her the opportunity to attend a briefing on the avian flu; (7)

denied her request for telework accommodations; (8) failed to recognize her union rights; (9)

reassigned her to the Indiana office of the Safety Branch; (10) denied her request to be placed on

a paid leave pending her reassignment; (11) denied her requests for official time to work on her

EEO complaint; and, finally, (12) removed her from federal service in 2008. See Dkt. 53 at 35–

39 (Third Am. Compl. ¶¶ 225–48). For the reasons explained below, the Court will grant

Defendant’s motion for summary judgment as to Count III.

       Disparate treatment claims, including those brought under Title VII and the

Rehabilitation Act, implicate the familiar burden-shifting framework the Supreme Court set out

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See also McGill v. Munoz, 203
F.3d 843, 845 (D.C. Cir. 2000) (McDonnell Douglas framework applies to claims brought under




syndrome, Count I would still fail for the reasons explained above. Plaintiff’s references to her
degenerative joint disease, osteoarthritis, and plantar fasciitis in Count I do not affect the Court’s
analysis either. To the contrary, Plaintiff expressly alleges that “[s]he did not seek a reasonable
accommodation for” those impairments in 2004. Dkt. 53 at 29 (Third Am. Compl. ¶ 183).
                                                  33
the Rehabilitation Act). Under that framework, even in the absence of direct evidence of

discriminatory intent, a plaintiff may establish a prima facie case of intentional discrimination by

showing that (1) she is a member of “a protected class” under Title VII or the Rehabilitation Act;

(2) that “she suffered a cognizable adverse employment action;” and (3) “[that] the action gives

rise to an inference of discrimination.” Wheeler v. Georgetown Univ. Hosp., 812 F.3d 1109,

1113–14 (D.C. Cir. 2016) (quoting Walker v. Johnson, 798 F.3d 1085, 1091 (D.C. Cir. 2015)).

If the plaintiff establishes a prima facie case, “the burden then shifts to the employer to articulate

a legitimate, non-discriminatory reason for its action.” Id. at 1114. “If the employer does [so],

the burden then shifts back to the plaintiff, who must be afforded a fair opportunity to show that

the employer’s stated reason for its actions was in fact pretext for unlawful discrimination.” Id.

       Like many legal frameworks, the McDonnell Douglas framework comes with exceptions

and refinements. To start, the D.C. Circuit has recognized that the framework, in essence, falls

away once an employer carries its burden of coming forward with a legitimate, non-

discriminatory reason for its action. Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493–94

(D.C. Cir. 2008). That is, once the employer articulates “a legitimate, non-discriminatory

reason” for its action, the Court “need not—and should not—decide whether the plaintiff

actually made out a prima facie case” and, instead, should decide only whether “the employee

[has] produced sufficient evidence for a reasonable jury to find that the employer’s asserted non-

discriminatory reason was not the actual reason and that the employer intentionally discriminated

against the employee on the basis of race” or disability. Id. at 494.

       This refinement, however, only goes so far. As the D.C. Circuit has recently advised, the

Court should not “rush to the third prong” of the framework without first ensuring that the

employer has made an “‘adequate’ evidentiary proffer” under the second prong. Figueroa v.



                                                  34
Pompeo, 923 F.3d 1078, 1087 (D.C. Cir. 2019) (citation omitted). In particular, before

concluding that the employer has carried its burden under the second prong, the Court must

consider (1) whether the employer has “produce[d] evidence that a factfinder may consider at

trial (or a summary judgment proceeding);” (2) whether that evidence is sufficient to permit a

reasonable jury “to find that ‘the employer’s action was motivated by’ a non-discriminatory

reason;” (3) whether the proffered, non-discriminatory reason is “facially ‘credible’ in light of

the proffered evidence;” and (4) whether the evidence “present[s] a ‘clear and reasonably

specific explanation.’” Id. at 1087–88 (citations omitted). Most notably, it is not enough for an

employer merely to assert in vague or conclusory terms that it hired or promoted the most

qualified candidate for the position. Id. at 1088–92.

       Finally, in evaluating a motion for summary judgment, the Court must also bear in mind

that Title VII and the Rehabilitation Act employ different causation standards. Under Title VII,

a plaintiff asserting “a status-based discrimination” claim “need not show that the causal link

between injury and wrong [was] so close that the injury would not have occurred but for the act.”

Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013). Instead, “[i]t suffices . . . to

show that the motive to discriminate was one of the employer’s motives, even if the employer

also had other, lawful motives that were causative in the employer’s decision.” Id.; see also 42

U.S.C. §§ 2000e-2(m), 2000e-5(g)(2)(B). Under the Rehabilitation Act, in contrast, a plaintiff

asserting a disparate treatment claim must show that the alleged discriminatory conduct was the

“but-for” cause of the asserted injury. See Gard v. U.S. Dep’t of Educ., 752 F. Supp. 2d 30, 35–

36 (D.D.C. 2010), aff’d, No. 11-5020, 2011 WL 2148585 (D.C. Cir. May 25, 2011); Von Drasek

v. Burwell, 121 F. Supp. 3d 143, 154 (D.D.C. 2015). That is because the Rehabilitation Act,

unlike Title VII, bars discrimination “solely by reason of” the employee’s protected status. 29



                                                 35
U.S.C. § 794(a). Cf. 42 U.S.C. § 2000e–2(m) (providing that an “an unlawful employment

practice is established” when the discriminatory animus was “a motivating factor”).

       Applying this framework in the context of this case is no easy task because Plaintiff

combines a hodgepodge of allegedly adverse actions—running the gamut from modest slights to

failure to promote and, ultimately, termination—that CBP allegedly took based on a variety of

protected classifications (sex, race, and disability) in a single count of her third amended

complaint. See Dkt. 53 at 35–39 (Third. Am. Compl. ¶¶ 225–48). To complicate matters

further, neither party makes more than passing reference to whether Plaintiff has satisfied her

burden of establishing a prima facie case of intentional discrimination based on sex, race, and/or

disability with respect to any of the asserted acts. The Department fails to address whether any

of these incidents rises to the level of an adverse employment action, see Ortiz-Diaz v. U.S.

Dep’t of Hous. & Urban Dev., Office of the Inspector Gen., 867 F.3d 70, 73 (D.C. Cir. 2017)

(plaintiff asserting a disparate treatment claim must show that her employer took some action or

made some decision “affecting the terms, conditions, or privileges” of her employment or

affecting her “future employment opportunities,” resulting in some “objectively tangible harm”).

See Dkt. 61 at 22–33. And, in her opposition brief, Plaintiff addresses only a handful of the

Department’s allegedly unlawful actions and the non-discriminatory rationales the Department

proffers. See Dkt. 70 at 7–13.

       Given the sprawling nature of Plaintiff’s allegations in Count III, it is difficult to discern

whether each of the incidents alleged in the count is intended to constitute a distinct violation or

whether certain incidents are mentioned only to support Plaintiff’s assertion that the remaining,

actionable incidents were taken for discriminatory reasons. She clarifies this confusion in her

opposition brief, however, in which she homes in on four incidents that she contends form the



                                                 36
basis of her disparate treatment claim: (1) her removal from federal service in 2008, Dkt. 70 at

8–10; (2) the denial of her 2006 request for telework accommodations, id. at 10; (3) her

preclusion from applying for the acting Deputy Director detail in 2005, id. at 11–12; and (4) the

Department’s determination that she was not qualified to perform the industrial hygienist

position with or without accommodations, id. at 12. Because Plaintiff says nothing about the

other incidents referenced in Count III,10 the Court understands her disparate treatment count to

rise or fall based on whether the Department is entitled to summary judgment with respect to the

four incidents she addresses in her brief. The Court will take each of these incidents in turn.

       a.       2008 Removal from Federal Service

       Of the incidents alleged in Count III, Plaintiff devotes the most attention in her

opposition brief to her claim that the Department unlawfully removed her from federal service in

2008. See Dkt. 70 at 7–10. The Department contends that it removed Plaintiff from federal

service for two legitimate, non-discriminatory reasons. Dkt. 61 at 25. First, the Department

contends that she “fail[ed] to perform the responsibilities of the [MPS] position” despite the

Department’s provision of multiple “work adjustments,” including specialized equipment and



10
   It is perhaps unsurprising that Plaintiff homes in on these four actions and omits the remaining
incidents. Several courts in this circuit have held that incidents similar to those that she alleged
in her complaint but omitted from her opposition brief do not rise to the level of actionable
adverse actions. See, e.g., Johnson v. Bolden, 699 F. Supp. 2d 295, 299 (D.D.C. 2010)
(concluding that plaintiff failed to establish an adverse action where plaintiff offered no evidence
that exclusion from work meetings had a tangible impact); Brookens v. Solis, 616 F. Supp. 2d 81,
91 (D.D.C. 2009) (noting that “the D.C. Circuit has held that the denial of a detail does not
constitute an adverse action” (citation omitted)); Taylor v. Solis, 571 F.3d 1313, 1321 (D.C. Cir.
2009) (concluding that an employer’s requirement that the employee “submit biweekly reports
on the status of her work” did not rise to the level of an adverse employment action); Medina v.
Henderson, No. 98-5471, 1999 WL 325497, at *1 (D.C. Cir. Apr. 30, 1999) (“Absent
extraordinary circumstances not present here, a purely lateral transfer does not amount to an
adverse employment action.”).


                                                37
training. Id.; see also Dkt. 61-3 at 204–05 (Def. Ex. 47). Second, the Department argues that

Plaintiff was terminated for a lack of candor because, according to the Department, during the

same period that Plaintiff claimed that she could not type due to her carpal tunnel syndrome, she

sent over 500 non-work-related emails. Dkt. 61 at 26; Dkt. 61-3 at 205 (Def. Ex. 47).

       In response, Plaintiff concedes that she failed to perform work assigned to her in the MPS

position, see Dkt. 61 at 9 (SUMF ¶¶ 67–68); Dkt 70 at 26 (Response to SUMF ¶¶ 67–68), but

she blames that failure on her carpal tunnel syndrome and the Department’s alleged failure to

accommodate her condition, see Dkt. 70 at 9; accord Dkt. 61-3 at 95–96 (Def. Ex. 47). And,

with respect to the Department’s lack-of-candor rationale, she argues that the argument fails

because the Department’s evidence does not “satisfy the best evidence test” and because the

Department has offered no evidence that Plaintiff did anything more than “type a few words

before forwarding [the alleged] emails to other persons.” Dkt. 70 at 9–10.

       To the extent Plaintiff contends that she was removed from federal service because she

suffered from carpal tunnel syndrome, in violation of the Rehabilitation Act, the Court has

already held that Plaintiff’s claim fails at the threshold. “Proving that the plaintiff was disabled

within the meaning of the Rehabilitation Act in effect at the time [Plaintiff’s] claim arose is ‘an

essential element of [her] case,’ and the lack of colorable proof of [that] element ‘necessarily

renders all other facts immaterial.’” Smith v. Lynch, 106 F. Supp. 3d 20, 45 (D.D.C. 2015)

(quoting Celotex, 477 U.S. at 323). As explained above, Plaintiff’s carpal tunnel syndrome did

not rise to the level of a disability within the meaning of the Rehabilitation Act, as the law

existed at the time. Although under Brady “judicial inquiry into the prima facie case is usually

misplaced,” Brady, 520 F.3d at 493, it is “not always irrelevant” and there are times a plaintiff

must establish certain ‘threshold’ issues in order to survive a motion for summary judgment.



                                                 38
Webster v. U.S. Dep’t of Energy, 267 F. Supp. 3d 246, 258 (D.D.C. 2017). Because Plaintiff’s

carpal tunnel syndrome was not, at the relevant time, a disability within the meaning of the

Rehabilitation Act, see supra Part III.A.2, her associated disparate treatment claim arising from

her termination in 2008 must fail.

       In any event, whether framed as a claim of disability discrimination or race or sex

discrimination, Plaintiff’s claim would still fail. The Department has offered legitimate, non-

discriminatory reasons for her termination and has satisfied its burden of production under

Figueroa. The Department has offered uncontroverted evidence that Plaintiff was assigned the

duty of developing a new “WEBTele user guide,” Dkt. 61-3 at 51 (Def. Ex. 41), and that, almost

three-months after having been assigned that project, Dkt. 61-3 at 182 (Def. Ex. 45), Plaintiff’s

only work product was a single-page document consisting of handwritten bullet points. Dkt. 61-

3 at 150 (Def. Ex. 44); see also Dkt. 70 at 26 (Response to SUMF ¶ 65). It has also offered

evidence that it analyzed Plaintiff’s hard-drive and discovered that she sent over 500 non-work-

related emails during the time she claimed to be unable to perform typed work. Compare Dkt.

61-3 at 207 (Def. Ex. 47), and Dkt. 61-3 at 153 (July 13, 2007 email from Plaintiff asserting that

she was “not physically able to use a keyboard, without exacerbation of [her] . . . carpal tunnel

syndrome”), with Dkt. 61-3 at 122–31 (Def. Ex. 42) (listing hundreds of emails sent from

Plaintiff’s work computer between March and September 2007).11 Under Figueroa, a factfinder



11
   The only evidentiary objection Plaintiff raised regarding the 500 emails fails to satisfy “the
best evidence test.” Dkt. 70 at 9. Even assuming, for present purposes, that the best evidence
rule applied at this stage in the proceeding, the Department’s evidence does not contravene it.
Under Federal Rule of Evidence 1002, a party must produce an original document only if the
party is seeking to “prove its content.” Here, the Department is not seeking to prove the contents
of Plaintiff’s emails but, rather, is only seeking to show that she sent them—or more precisely,
that CBP legitimately believed that she sent them. See Fischbach v. D.C. Dep’t of Corr., 86 F.3d
1180, 1183 (D.C. Cir. 1996).

                                                39
could reasonably find from the proffered evidence that the Department was motivated by non-

discriminatory and credible reasons; that is, the Department terminated Plaintiff for her failure to

perform assigned work and for her lack of candor regarding her ability to perform typed work.

See George v. Leavitt, 407 F.3d 405, 412 (D.C. Cir. 2005) (observing that “performance below

the employer’s legitimate expectations” is one of the “two most common” “legitimate reasons

for discharge”); Chambliss v. Amtrak, No. 05-2490, 2007 WL 581900, at *18 (D.D.C. Feb. 20,

2007) (concluding that an employer’s assertion that a plaintiff’s dishonesty in dealing with

management with respect to an alleged injury is a legitimate non-discriminatory reason for

termination). These explanations, moreover, are sufficient to “fairly put the plaintiff on notice of

what reasoning [she] must challenge.” Figueroa, 923 F.3d at 1091.

       Because the Department has “met all four Figueroa factors and proffered legitimate, non-

discriminatory reasons, the burden reverts” to Plaintiff, who must “produce sufficient evidence

for a jury to reasonably conclude” that the Department’s proffered reasons were not the actual

reasons and that the agency intentionally discriminated against her on the basis of some protected

characteristic. Holassie v. District of Columbia, No. 16-cv-2053, 2019 WL 5189005, at *6

(D.D.C. Oct. 15, 2019) (citing Brady, 520 F.3d at 495). She has failed to do so. The primary

rejoinder Plaintiff offers is that she failed to complete her assigned work due to her carpal tunnel

syndrome. Dkt. 70 at 8–9. But even accepting that claim as true, the Department is still entitled

to summary judgment as to the 2008 termination. Given that her carpal tunnel was not a

disability, the Department was under no duty to accommodate it. Plaintiff, moreover, has offered

no evidence that the Department’s stated reasons were pretextual and that the actual reason she

was terminated was because of her sex, or race.




                                                  40
       Plaintiff’s remaining argument, that the Department was mistaken about her lack of

candor, Dkt. 70 at 9–10, “misunderstands the relevant factual issue.” Brady, 520 F.3d at 496.

The relevant consideration is not “the correctness or desirability of the reasons offered,”

Fischbach, 86 F.3d at 1183, but “whether the employer honestly and reasonably believed the

reason it offere[s],” Brady, 520 F.3d at 486. So long as the employer’s “‘stated belief about the

underlying facts’ is ‘reasonable in light of the evidence,’ there ‘ordinarily is no basis for

permitting a jury to conclude that the employer is lying about’ those facts.” McCullough v.

Whitaker, No. 14-296, 2019 WL 171404, at *7 (D.D.C. Jan. 8, 2019) (quoting Brady, 520 F.3d at

495). Here, the Department’s stated belief that Plaintiff lacked candor was reasonable in light of

the 500 emails it discovered on the hard drive of her work computer. Although Plaintiff asserts

that her employer’s belief that she lacked candor was mistaken, she has produced no evidence

“show[ing] that the [Department’s] conclusion was dishonest or unreasonable.” Brady, 520 F.3d

at 496. Summary judgment for the Department is, therefore, proper.

       b.       Acting Deputy Director Opportunity

       The other incident to which Plaintiff devotes substantial attention in her opposition brief

is her contention that the Department denied her the opportunity to compete for the acting

Deputy Director position because of her disability, race, and sex. See Dkt. 70 at 11–12. The

uncontested evidence shows that Plaintiff asked to be considered to fill the vacant acting Deputy

Director position on April 22, 2005 and that McMahen denied that request on May 9, 2005, Dkt.

61-1 at 24–25 (Def. Ex. 4), telling Plaintiff: “[t]he duty station for the [a]cting Deputy Director”

position was Indianapolis, Indiana, Dkt. 61-2 at 5 (Def. Ex. 19); there were enough interested

candidates in the Safety Branch’s Indianapolis office; as a result, “only Indianapolis-based

employees [would] be detailed to the position;” and “travel expenses would not be authorized for



                                                  41
employees outside the [Indianapolis] commuting area,” Dkt. 61-1 at 25 (Def. Ex. 4). Finally, the

uncontested evidence shows that the opportunity to serve as the acting Deputy Director provided

an important steppingstone to obtaining the permanent Deputy Director position. See, e.g., Dkt.

61-2 at 5 (Def. Ex. 19). Indeed, the permanent position was ultimately filled by McKeighan after

he had served as one of the rotating acting Deputy Directors. See Dkt. 61-1 at 77 (Def. Ex. 8).

       Under Figueroa, 923 F.3d at 1087–88, this evidence is sufficient to satisfy the second

prong of the McDonnell Douglas test. The Department has produced evidence that a jury could

consider at trial, see Dkt. 61-1 at 25 (Def. Ex. 4); Dkt. 61-2 at 5 (Def. Ex. 19); that evidence

would permit a reasonable jury to find that CBP was motivated by a non-discriminatory

rationale; the stated non-discriminatory reason is “facially credible in light of the proffered

evidence;” and “the evidence . . . present[s] a clear and reasonably specific explanation.”

Figueroa, 923 F.3d at 1087–88 (quotations omitted). As a result, the Court “need not—and

should not—decide whether [P]laintiff actually made out a prima facie case under McDonnell

Douglas,” Brady, 520 F.3d at 494, and should decide, instead, whether Plaintiff has “produced

sufficient evidence for a reasonable jury to find that [CBP’s] asserted non-discriminatory reason

was not the actual reason and that [CBP] intentionally discriminated against [her] on a prohibited

basis,” Adeyemi v. District of Columbia, 525 F.3d 1222, 1226 (D.C. Cir. 2008) (citing Brady,
520 F.3d at 493–95); see also Hairston v. Vance-Cooks, 773 F.3d 266, 272 (D.C. Cir. 2014).

       In her opposition brief, the principal evidence of pretext that Plaintiff points to is found in

an unsworn “affidavit” of Arthur Murphy, a CBP contractor who McMahen supervised, which

Murphy submitted in the course of the EEO investigation of Plaintiff’s allegations.12 See Dkt. 70



12
   Plaintiff’s opposition brief addressed the question of whether the Department’s proffered non-
discriminatory rationale is pretextual in a single paragraph, which states:


                                                 42
at 13. Given the significance of this statement, the Court will quote the relevant passages at

length:

          Mr. McMahen told me that he was going to let [Plaintiff] work at home, [but] I
          heard him make comments to the contrary to other employees in Indianapolis.
          Whenever her name came up in Indianapolis, he would comment that she was
          “lazy” and did not do any work. He had open disdain for her because of her
          injuries[,] which I found very strange[] because I had encountered the same
          attitude when I was ill or hurting. I heard him say that she was “typical of her
          race, trying to get something for nothing,” and that he was not going to let her
          work from home.

          ....

          Mr. McMahen had a total lack of sympathy or empathy for anyone with a health
          problem . . . .

          ....

          In relation to Ms. Kirkland’s situation, I heard Mr. McMahen say that he was
          going to run her out of the Agency[,] and [she] should would not have a job. He
          is an extremely prejudiced person and . . . he made comments to the effect that
          she was lazy and “typical of her race.” I also once heard him say that they “have
          a nigger in the woodpile” when referring to Ms. Kirkland.

          Mr. McMahen reminds me of Archie Bunker. He used the “n” word on several
          occasions when speaking about Ms. Kirkland and two other African-American
          employees. One of those employees was in a wheelchair, and I heard Mr.
          McMahen say that the employee was worthless and only had a job because he
          was black. . . .

          Mr. McMahen is a bully who walks around picking on people. He is a tyrant
          who likes to keep his whole staff terrified of him. . . . If he does not like
          something about you, he will do everything he can to make your life miserable.


          Because Art Murphy will testify under oath as to what Gary McMahen said to
          him about Ms. Kirkland, summary judgment is not appropriate. Because
          McMahen because testy [sic] with Plaintiff, and decided he did not want Plaintiff
          working for him only immediately, after she requested a reasonable
          accommodation, the Court should find that sufficient evidence would enable a
          reasonable jury to find that the Agency’s asserted non[-]discriminatory reasons
          were not the actual reasons for its decisions, and that the Defendant intentionally
          discriminated against her.

Dkt. 70 at 13.
                                                   43
Dkt. 61-3 at 233–37 (Def. Ex. 51).

       Murphy’s “affidavit,” if accepted as true, would be probative of McMahen’s

“discriminatory attitude,” both because the statements were, according to Murphy, part of a

pattern of behavior and because at least some of those statements were “targeted directly at the

plaintiff.” Morris v. McCarthy, 825 F.3d 658, 670 (D.C. Cir. 2016) (collecting cases).

McMahen’s alleged statements reflect a discriminatory bias as to both race and disability.

Although the Department counters that it “investigated the[se] serious allegations [and] found no

corroborating evidence or testimony,” Dkt. 61 at 33 (citing Dkt. 61-3 at 242–49 (Def. Ex. 52)),

and although Murphy had separate reasons to be angry at McMahen, see, Dkt. 61-3 at 234–35

(Def. Ex. 51) (Murphy describing his personal grievances against McMahen), it is not the

Court’s role to resolve genuine disputes of fact at the summary judgment stage, Achagzai v.

Broad. Bd. of Governors, 170 F. Supp. 3d 164, 173 (D.D.C. 2016).

       The problem, however, is that Murphy’s unsworn “affidavit,” see Dkt. 61-3 at 230–40

(Def Ex. 51), is not competent evidence upon which Plaintiff can rely. As explained above,

Plaintiff bears the burden of showing that a reasonable jury could find that the Department—or

one of its employees—was motivated by discriminatory animus, which here means that Plaintiff

must establish a genuine dispute of fact by “citing to particular parts of the materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . , admissions, interrogatory answers, or other materials.” Fed. R.

Civ. P. 56(c)(1)A). “An affidavit or declaration used to support or oppose a motion must be

made on personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

The opposing party—here, the Department—“may object that the material cited to support or

                                                 44
dispute a fact cannot be presented in a form that would be admissible at trial,” Fed. R. Civ. P.

56(c)(2), although the Court may consider objectionable material “if not challenged,” Catrett v.

Johns-Manville Sales Corp., 826 F.2d 33, 37 (D.C. Cir. 1987) (quoting Wright & Miller, Federal

Practice & Procedure § 2722 (2d ed. 1983)). Plaintiff’s submission fails this test.

       Although captioned as an “affidavit,” Murphy’s statement is unsworn and contains no

affirmation that it was offered under the penalty of perjury. On this basis, the Department argues

in its reply brief that the statement is “inadmissible” and thus cannot “preclude summary

judgment.”13 Dkt. 77 at 7. As an initial matter, the Court notes that the Department cannot be

faulted for raising this objection only in its reply brief. Having carried its burden of proffering

legitimate, non-discriminatory rationales for the actions at issue in its opening brief, the burden

shifted from the Department to Plaintiff to offer some evidence of pretext in her opposition. The

only response she has offered is that the discriminatory statements McMahen allegedly made to

Murphy are evidence of pretext. See Dkt. 70 at 13. Notably, the only evidence that McMahen

made those statements is Murphy’s unsworn “affidavit.” See Dkt. 61-3 at 236–37. Yet

Plaintiff’s opposition brief offers no reason why the Court should consider an unsworn

“affidavit,” see Dkt. 70, even though Defendants at least alluded to this difficulty in their

opening brief, see Dkt. 61 at 33, and, more importantly, Plaintiff has not sought leave to file a

sur-reply addressing this important issue.

       The question for the Court, then, is whether an unsworn statement, even if captioned as

an “affidavit,” provides sufficient basis to preclude summary judgment. For several reasons, the




13
    The Department also objects to Plaintiff’s reliance on Murphy’s statement on the grounds that
it cites hearsay. Dkt. 77 at 7. For present purposes, the Court need not reach that (more dubious)
objection.


                                                 45
Court concludes that it does not. The answer to this question starts with the Supreme Court’s

decision in Celotex Corp. v. Catrett, 477 U.S. 317 (1986), which held that a party opposing

summary judgment need not “produce evidence in a form that would be admissible at trial in

order to avoid summary judgment” but must ordinarily offer “the kinds of evidentiary materials

listed in Rule 56[.]” Id. at 324. Although that list was expanded when Rule 56 was amended in

2010, the principle announced in Celotex remains sound.

       As currently constituted, that list includes “depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or

other materials.” Fed. R. Civ. P. 56(c)(1)(A). If Murphy’s statement was, in fact, an affidavit,

that would bring it within the ambit of the rule. But, as the Sixth Circuit has noted, an unsworn

“affidavit” is “a contradiction in terms.” Sfakianos v. Shelby County Gov’t, 481 Fed. Appx. 244,

245 (6th Cir. 2012) (citing Mason v. Clark, 920 F.2d 493, 495(1990)). An affidavit, by

definition, is “[a] voluntary declaration of facts written down and sworn to by a declarant.”

Affidavit, Black’s Law Dictionary (11th ed. 2019) (emphasis added). Because Murphy’s

statement is not sworn to by the “declarant,” it is not an affidavit within the meaning of Rule 56.

Likewise, the statement does not qualify as a “declaration.” Under 28 U.S.C. § 1746, an

unsworn declaration may be used in lieu of a sworn affidavit if it is “subscribed” to by the

declarant “as true under the penalty of perjury” and if it follows the prescribed format. See also

Fed. R. Civ. P. 56(c), advisory committee note of 2010 (noting that a “written unsworn

declaration,” can “substitute” for an affidavit if it satisfies 28 U.S.C. § 1746); 11 Moore’s

Federal Practice § 56.94 (2019) (“Declarations were added in the 2010 amendments to Rule 56

in recognition of the fact that, under 28 U.S.C. § 1746, a written unsworn declaration . . . may be




                                                 46
substituted for an affidavit”). Here, again, Murphy’s unsworn statement lacks the indicia of

reliability required by the rule.

        Nor is the Court persuaded that the Murphy “affidavit” otherwise qualifies as the “kind of

evidentiary material listed in Rule 56.” Celotex Corp., 477 U.S. at 324. Only two other

possibilities come to mind: it might qualify as a “document” or as “other materials” within the

meaning of Rule 56(c)(1)(A). But reading Rule 56 in that manner would deprive the phrase

“affidavits or declarations” of any practical meaning—indeed, on that view, Rule 56 could

simply refer to “documents” and “other materials,” without any mention of the other types of

evidentiary material listed in the rule. That result would violate the cardinal rule of construction

that a court should, if possible, give effect to every word and clause, see, e.g., Yates v. United

States, 135 S. Ct. 1074, 1086–87 (2015) (applying the canon against surplusage), and it would

place courts in the untenable position of either relying on evidentiary material lacking any indicia

of reliability or making ad hoc determinations about the reliability of that evidentiary material. It

is far more sensible to defer to the determination made in the text of the Rule itself—testimonial

material must be offered under oath (depositions, see Fed. R. Civ. P. 30(b)(5)(A)(iv);

interrogatories, see Fed. R. Civ. P. 33(b)(3); and affidavits) or under the penalty of perjury

(declarations, see 28 U.S.C. § 1746).

        The Court’s conclusion is bolstered by Rule 56’s further requirement that an affidavit or

declaration “be made on personal knowledge, set out facts that would be admissible in evidence

and show that the affiant or declarant would be competent to testify on the matters stated.” Fed.

R. Civ. P. 56(c)(4). It would be odd, to say the least, to conclude that Rule 56 requires, for

example, that an affiant be competent to testify on a matter, while allowing a party to sidestep

that requirement by offering an unsworn statement in lieu of an affidavit or declaration. And,



                                                 47
finally, the fact that Rule 56 was amended in 2010 to permit consideration of “written unsworn

declaration[s], certificate[s], verification[s], or statement[s] subscribed to in proper form as true

under the penalty of perjury,” Fed. R. Civ. P. 56(c), advisory committee note of 2010, resolves

any reasonable doubt regarding the meaning of Rule 56. If courts were permitted to rely on

unsworn statements regardless of their form and regardless of whether they were made under the

penalty of perjury, the advisory committee’s attention to that detail would have been superfluous.

       For present purposes, the Court need not decide the precise bounds of when a party may

rely on “documents” and “other materials” in opposing summary judgment. It is enough to

conclude, as the Court does, that an unsworn “affidavit” is beyond the scope of the “kinds of

evidentiary materials” contemplated by Rule 56. As a result, Murphy’s statement cannot—at

least in its present form—aid Plaintiff in resisting Defendant’s motion for summary judgment.

       Returning to the question of pretext, Plaintiff’s reliance on Murphy’s statement is

deficient for a second reason: Plaintiff assumes, without evidentiary support, that McMahen was

the relevant decisionmaker or that he influenced the decisionmakers in material respects. The

evidence before the Court, however, indicates that it was McMahen’s supervisor, Nancy Little-

McGuire, not McMahen, who made the decision to limit the Deputy Director opportunity to

Indianapolis-based employees. See Dkt. 61-1 at 25 (Def. Ex. 4). Although McMahen conveyed

that restriction to Plaintiff, the Department has offered uncontroverted evidence that he merely

communicated the restriction set by Little-McGuire. Id.; id. at 10 (stating that Little-McGuire

was McMahen’s immediate supervisor at the relevant time); see also Dkt. 61-2 at 5 (Def. Ex. 19)

(McMahen’s email communicating the restriction to Plaintiff). Plaintiff offers no competent

evidence that McMahen influenced Little-McGuire’s decision to limit the Deputy Director

opportunity to Indianapolis-based employees, or evidence that might call into question whether it



                                                  48
was Little-McGuire who imposed the restriction.14 Thus, on the present record, McMahen’s

statements reported in Murphy’s unsworn “affidavit” are not relevant to the question of whether

the Department’s stated reason is pretextual.

       Aside from Murphy’s unsworn “affidavit,” the only other evidence of pretext that the

Plaintiff offers is her contention that the Department enforced the Indianapolis-based-employee

requirement arbitrarily. See Dkt. 70 at 11. In particular, she argues that another industrial

hygienist employed by the Safety Branch, Eric McQueen, was selected to serve as one of the

rotating acting Deputy Directors, even though he lived sixty miles outside of Indianapolis. Id.

This is probative, according to Plaintiff, because the Office of Personnel Management

regulations permit agencies to “prescribe a mileage radius of not greater than 50 miles to

determine whether an employee’s travel is within or outside the limits of the employee’s official

duty station for determining entitlement to overtime pay for travel.” 5 C.F.R. § 551.422(d). The

Court is unpersuaded. The regulation’s 50-mile radius is only for the purpose of determining

overtime pay and has no bearing on whether the Department may hire personnel who currently

reside outside that radius. Moreover, the explanation offered by the Department was not that she

was beyond that 50-mile radius, but rather that the opportunity was available only to

Indianapolis-based employees and that the Department was unwilling to pay travel expenses “for




14
    That is not to say that Plaintiff could not do so. Evidence in the record shows that
“McMahen denied making any of the comments attributed to him by” Murphy. Dkt. 61-3 at 245
(Def. Ex. 52). If there was a genuine factual dispute whether McMahen made that those
comments, then McMahen’s denial might establish a genuine dispute as to whether McMahen’s
testimony on other questions of fact was truthful. Plaintiff, however, has offered no competent
evidence that might give rise to such an inference, nor did Plaintiff ever seek to depose Little-
McGuire or otherwise to controvert McMahen’s testimony that Little-McGuire set the policy.
Absent any evidence that might controvert McMahen’s statement—submitted under penalty of
perjury—no reasonable jury could find that McMahen, and not Little-McGuire, decided to limit
the acting Deputy Director detail to Indianapolis-based employees.
                                                49
employees outside the Indianapolis commuting area.” Dkt. 61-2 at 5 (Def. Ex. 19). Unlike

Plaintiff, McQueen was an Indianapolis-based employee, Dkt. 61-1 at 38 (Def. Ex. 4) (“Eric

McQueen, an industrial hygienist in Indianapolis”), and he lived close enough to Indianapolis—

regardless of whether his home was fifty or sixty miles away—to work at the designated duty

station without imposing any additional costs on CBP.

       In sum, Plaintiff has failed to proffer evidence that would permit a reasonable jury to find

that she was excluded from the acting Deputy Director opportunity based on discriminatory

animus, rather than neutral criteria set by an unbiased supervisor. See Hampton v. Vilsack, 685
F.3d 1096, 1101 (D.C. Cir. 2012) (finding that racial animus of an employee not tied to the

ultimate employment decision, with no evidence that the animus affected the decision, was

insufficient to defeat a motion for summary judgment). Nor has Plaintiff proffered evidence that

would permit a reasonable jury to find that McMahen implemented the neutral restriction in a

discriminatory manner.

       Accordingly, the Court will grant summary judgment as to Plaintiff’s claim based on her

exclusion from the acting Deputy Director detail opportunity.

       c.      Disqualification from the Industrial Hygienist Position

       Plaintiff also relies on her disqualification from the industrial hygienist position. Dkt. 70

at 12 –13. The most plausible way to read this claim, however, is that it is the same claim as

Plaintiff’s failure-to-accommodate claim. Indeed, the parties treat it as such, focusing solely on

the question whether Plaintiff could perform the essential functions of the industrial hygienist

position with or without reasonable accommodation. See Dkt. 61 at 31–33; Dkt. 70 at 12–13.

Construing the claim in this manner, the Court’s conclusion as to the failure-to-accommodate,

see supra Part I.A, controls here.



                                                50
       To the extent Plaintiff intends to press a separate disparate treatment claim based on the

same underlying facts as her failure-to-accommodate claim, that effort fails. Because Plaintiff

has not articulated how the disqualification constituted disparate treatment, the Court can only

speculate. The claim is susceptible of two interpretations.

       One possibility is that the decision to disqualify her was motivated by her status as a

person with a disability. But, if that is Plaintiff’s theory, the claim melds with her failure-to-

accommodate claim. The McDonnell Douglas framework is intended to provide an employee

“‘with a full and fair opportunity to attack the’ [employer’s stated] explanation as pretextual.”

Figueroa, 923 F.3d at 1088 (quoting Lanphear v. Prokop, 703 F.2d 1311, 1316 (D.C. Cir.

1983)). But, here there is no pretext about why the Department disqualified Plaintiff from the

position: The Department asserts that it disqualified her from the position “by reason of” her

disability. 29 U.S.C. § 794; see Dkt. 61 at 31; Dkt. 61-2 at 27–29 (Def. Ex. 24) (notifying

Plaintiff that the Department had determined that her disability precluded her from performing

the essential functions of the industrial hygienist position); see also Barth v. Gelb, 2 F.3d 1180,

1185–89 (D.C. Cir. 1993) (holding that where the employer concedes that disability played a role

in its employment decision, the McDonnell Douglas principles are inapposite, and the

appropriate focus is on the question whether the employee’s disability could be reasonably

accommodated); Monette v. Electronic Data Sys. Corp., 90 F.3d 1173, 1180 (6th Cir. 1996)

(holding that, when the employer acknowledges that it relied upon plaintiff’s disability, the

“McDonnell Douglas burden shifting approach is unnecessary,” and instead the determinative

disputed issue is “whether the employee is ‘otherwise qualified,’ with or without reasonable

accommodation, to perform the job”), abrogated on other grounds by Lewis v. Humboldt

Acquisition Corp., 681 F.3d 312 (6th Cir. 2012). As a result, the only question the parties



                                                  51
dispute is whether that determination violated the Department’s statutory obligation to provide a

reasonable accommodation. See, e.g., Dkt. 70 at 12–13 (arguing that Plaintiff could perform the

essential functions of the position with a reasonable accommodation); see also 42 U.S.C.

§ 12112(b)(5)(A) (requiring covered entities, absent undue hardship, to provide a reasonable

accommodation to an otherwise qualified individual who meets the definition of disability). That

is, the only question is whether the Department should have, but did not, accommodate

Plaintiff’s disability. That question, however, merely duplicates the question presented by

Plaintiff’s failure-to-accommodate claim.

       Another possible theory is that Plaintiff claims that the decision to disqualify her was

motivated by animus based on some other protected characteristic, such as race, sex, or age. But

if that is Plaintiff’s theory, it suffers from the same flaws as her acting Deputy Director claim:

The only evidence of discriminatory animus she has offered are the discriminatory statements

allegedly made by McMahen. See Dkt. 70 at 13. Those alleged statements are neither supported

by competent evidence nor probative of the motivation of the relevant decisionmaker. The

uncontroverted evidence shows that it was Secretary Chertoff who, in consultation with CBP’s

Office of Equal Employment Opportunity, determined that Plaintiff could not perform the

essential functions of the industrial hygienist position with or without accommodations. Dkt.

61-1 at 62–67 (Def. Ex. 7). Plaintiff has offered no evidence that McMahen influenced or

otherwise had any involvement in Secretary Chertoff’s decision. And while reasonable minds

might differ as to whether Secretary Chertoff’s decision was correct, see supra Part I.A, Plaintiff

cannot bootstrap that failure-to-accommodate issue into a separate disparate treatment claim

without any competent evidence of pretext or animus.




                                                 52
       d.       2006 Request for Accommodation

       This leaves only Plaintiff’s claim that her 2006 request for telework accommodation was

denied based on discriminatory animus. As to this incident, the Department’s proffered non-

discriminatory rationale is that Plaintiff was new to the MPS position and, as a result, her

supervisor, Koh, did not wish to grant the telework request until a baseline of performance had

been established. Dkt. 61 at 28. It has, moreover, satisfied its burden of production by

supporting that explanation with competent evidence that would allow a reasonable trier of fact

to find that the Department was motivated by that stated reason rather than by discriminatory

animus. See Figueroa, 923 F.3d at 1087–88. The Department has offered a declaration by Koh,

under the penalty of perjury, Dkt. 61-3 at 13 (Def. Ex. 39), in which Koh explains that she

denied the request because Plaintiff was in “training mode,” which meant she did not have a

baseline to assess Plaintiff’s performance in the new position, id. at 20 (Def. Ex. 39). That

statement is consistent with the undisputed facts that Plaintiff requested the accommodation

within days of starting the position and that the duties of the MPS position differed in significant

respects from the duties of Plaintiff’s previous position. Dkt. 61 at 7 (SUMF ¶ 52); Dkt. 70 at 24

(Response to SUMF ¶ 52); Dkt. 61-3 at 19–20 (Def. Ex. 39). Considering these circumstances,

the Department’s stated reason is “facially credible,” Figueroa, 923 F.3d at 1088, and the burden

thus shifts to Plaintiff to offer evidence that the Department’s stated reason is pretextual. She

has failed to do so.

       The only response Plaintiff musters is that, because she was “an employee with thirty

years of Federal employee experience,” including three years with the Department, she “was not

a ‘new employee’ who deserved to be micromanaged and treated as though she were on

probation.’” Dkt. 70 at 10 n.6. Plaintiff makes no effort, however, to connect her qualm with



                                                 53
being treated as a “new employee” (which she was for the MPS position) to any evidence of

discrimination. She has not, for example, offered any comparator evidence that similarly

situated employees were treated better than her. See McGill v. Munoz, 203 F.3d 843, 848 (D.C.

Cir. 2000) (holding that an employer was entitled to summary judgment where the plaintiff failed

to offer evidence of disparate treatment). Although her complaint alleges that the Department

offered telework accommodations to other CBP employees, see Dkt. 53 at 37 (Third Am. Compl.

¶ 241), Plaintiff offers no evidence, as she must at this stage, to support that allegation. See Fed.

R. Civ. P. 56(c)(1) (requiring that, at the summary judgment stage, a party asserting that a fact is

genuinely disputed support that assertion with competent evidence). “[A]bsent some evidence of

pretext, it is not the role of the Court to act as a ‘super-personnel department that reexamines’ the

merits of an entity’s personnel decisions.” Dyer v. McCormick & Schmick’s Seafood Rests., Inc.,

264 F. Supp. 3d 208, 228 (D.D.C. 2017). The Court will grant summary judgment as to this

claim.

                                           *       *       *

         Despite the Court’s conclusion that Plaintiff’s disparate treatment claims all fail, the

Court recognizes that the discriminatory statements allegedly made by McMahen raise the

troubling possibility that he harbored animus based on Plaintiff’s race and disability; that he

expressed that animus using “probably the most offensive word in English,” Ayissi-Etoh v.

Fannie Mae, 712 F.3d 572, 580 (D.C. Cir. 2013) (Kavanaugh, J., concurring) (quoting Random

House Webster’s College Dictionary 894 (2d rev. ed. 2000)); and that certain actions he took

were motivated by that “discriminatory attitude,” see Morris, 825 F.3d at 670. Under the present

circumstances, where Plaintiff alleges that a supervisor made discriminatory statements, where

Defendant, in its reply brief, has lodged an appropriate objection to the evidence Plaintiff



                                                  54
proffered in support of that allegation, and where Plaintiff has not filed any response shoring up

that evidentiary lacuna, the Court is inclined to close the door on Plaintiff’s disparate treatment

claims, but not to turn the latch. The Court will allow Plaintiff the opportunity to seek

reconsideration of its grant of summary judgment with respect to the claims involving McMahen

within thirty days, on the condition that she support her motion with a sworn affidavit,

declaration, or other competent evidence supporting her contention that McMahen made the

asserted discriminatory statements to Murphy. See Fed. R. Civ. P. 56(e)(4) (providing that

where a party “fails to properly support an assertion of fact” a court may “issue any . . .

appropriate order”). In this respect, the Court notes that the Department apparently asked

Murphy to attest to the truth of his statements and, according to the Department, he declined to

do so. Absent some evidence of the type contemplated by Rule 56, the Court has no reason to

believe that Murphy’s statement could later be presented in a form that is admissible at trial and

thus will not entertain a motion for reconsideration that is not supported by appropriate evidence.

See Fed. R. Civ. P. 56(c)(2), advisory committee note of 2010 (“The burden is on the proponent

to show that the material is admissible as presented or to explain the admissible form that is

anticipated.”).

       2.         Retaliation Claims

       In Counts V and VI, Plaintiff asserts two retaliation claims—one under the Rehabilitation

Act, Dkt. 53 at 43, and the other under the Age Discrimination in Employment Act, id. at 50.15

Count V of Plaintiff’s third amended complaint alleges that CBP retaliated against her in a



15
   Plaintiff also alleges retaliation in violation of the Americans with Disabilities Act (“ADA”).
Dkt. 53 at 51–52 (Third Am. Compl. ¶ 341). Because Plaintiff was a federal employee at all
relevant times, however, her disability-related claims are governed exclusively by the
Rehabilitation Act. See 42 U.S.C. § 12111(5) (excluding the federal government from the
ADA).
                                                 55
variety of ways for engaging in statutorily protected activities, including contacting an EEO

counselor about CBP’s failure to accommodate her asserted disabilities as early as February

2005, Dkt. 53 at 44 (Third Am. Compl. ¶ 294), and filing formal EEO complaints in October

2005, id. at 47 (Third Am. Compl. ¶ 312), and in early 2006, id. at 47–48 (Third Am. Compl.

¶ 317). Among other adverse actions, she alleges that CBP denied her “opportunities for

promotion;” “narrow[ed] [her] work responsibilities to those involving painful keyboarding;”

transferred her work station from Washington, D.C. to Indianapolis, Indiana and “issu[ed] . . . a

determination that she was medically disqualified to serve as a GS-13 Industrial Hygienist;”

“suspend[ed] her without pay and medical benefits for seven months, and, finally, demot[ed] her

pay and grade to the position of a GS-301-11 Management Program Specialist.” Id. at 49 (Third

Am. Compl. ¶ 327). Count VI, in turn, alleges that CBP retaliated against her for complaining to

the agency head, Secretary Chertoff, that she was being mistreated due to her age. See id. at 51–

52 (Third Am. Compl. ¶ 341). She alleges that the agency retaliated by transferring her from

Washington, D.C., to Indianapolis; disqualifying her from her position as an industrial hygienist;

suspending her without pay for seven months; and, finally, demoting her in pay and grade to the

MPS position. Id.

       The framework for considering Plaintiff’s retaliation claims parallels that governing her

disparate treatment claim. In the absence of direct evidence of retaliatory intent, Plaintiff’s

retaliation claim is governed by the McDonnell Douglas framework, see Solomon, 763 F.3d at

14, as refined by Brady and Figueroa. The standards applicable to Plaintiff’s disparate treatment

and retaliation claims differ, however, in one respect. Both sets of claims require, at the

threshold, that Plaintiff identify an adverse action. In the disparate treatment context, an adverse

action is one that affects the “terms, conditions, or privileges of employment or future



                                                 56
employment opportunities in an objectively tangible way.” Ortiz-Diaz, 867 F.3d at 73. In the

retaliation context, in contrast, an adverse action is not limited to actions affecting the terms and

conditions of employment but also extends to actions that “might have ‘dissuaded a reasonable

worker from making or supporting a charge of discrimination.’” Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68 (2006) (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C.

Cir. 2006)). Even though the adverse action requirement is less demanding in this context, it still

does not include “petty slights or minor annoyances.” Id. Rather, the harm must be

“material”—that is, it must produce an objective injury or harm. Id.

       These distinctions, for present purposes, are of no moment. For, once again, the parties,

fail to address the prima facie case or whether each of the allegedly unlawful actions were

materially adverse and, instead, focus exclusively on whether CBP had legitimate, non-

discriminatory reasons for each of the challenged actions. Because those arguments mirror those

discussed in addressing Plaintiff’s disparate treatment claims—and, indeed, both the Department

and Plaintiff treat the arguments as one-in-the same—little additional analysis is required. As to

Plaintiff’s retaliation counts, Plaintiff’s sole evidence that the Department’s proffered non-

discriminatory reasons are pretextual, once again, is Murphy’s unsworn “affidavit.” See Dkt. 70

at 13. The problem, once again, is that Murphy’s “affidavit” is neither sworn nor in a form

specified in 28 U.S.C. § 1746. The Court, accordingly, will grant Defendant’s cross-motion for

summary judgment as to Count V but, for the reasons discussed above, will allow Plaintiff the

opportunity to seek reconsideration if she can support Murphy’s statement with the type of

evidence contemplated by Rule 56.

       This reservation, however, is not warranted as to Count VI. In that count, Plaintiff

alleges that she was retaliated against for raising an accusation of age discrimination. She



                                                 57
alleges that the Department (i) transferred her industrial hygienist position to Indianapolis and,

when she refused to go, (ii) removed her from that position because she wrote a letter to

Secretary Chertoff complaining of age discrimination. See Dkt. 53 at 50–52 (Third Am. Compl.

¶¶ 329–42). Murphy’s unsworn “affidavit” has no bearing on this claim. Because the

Department has offered legitimate, non-retaliatory reasons for each of the challenged actions,

Plaintiff must offer some evidence of pretext and some evidence that the actual reasons were

retaliatory. She has failed to do so.

       As an initial matter, the undisputed evidence shows that the Department informed

Plaintiff that she was being reassigned to Indianapolis before she wrote the letter to Secretary

Chertoff. Compare Dkt. 61-1 at 79 (Def. Ex. 8) (noting that Plaintiff mailed her letter to

Secretary Chertoff on March 9, 2006), and Dkt. 53 at 50 (Third Am. Compl. ¶334) (same), with

Dkt. 61-1 at 26 (Def. Ex. 4) (noting that Plaintiff was informed that she was being reassigned to

Indianapolis on February 22, 2006). Given this chronology, no reasonable jury could find that

the Department transferred her in retaliation for writing that letter. Nor can she rely on the

Department’s decision to remove her from the industrial hygienist position, which occurred more

than eight months after she wrote the letter. Compare Dkt. 61-2 at 24 (Def. Ex. 24) (letter dated

November 8, 2006, with Dkt. 61-1 at 79 (Def. Ex. 8) (noting that Plaintiff mailed her letter to

Secretary Chertoff on March 9, 2006). Because a significant gap in time occurred between the

letter and the disqualification, no reasonable juror relying on temporal proximity alone could

conclude that—on the facts of this case—the disqualification was in retaliation for the letter. See

Woodruff v. Peters, 482 F.3d 521, 530 (D.C. Cir. 2007) (“[P]ositive evidence beyond mere

[temporal] proximity [between the protected activity and alleged retaliatory action] is required to

defeat the presumption that the proffered explanations are genuine.”). And, Plaintiff has failed to



                                                 58
offer any other evidence from which a reasonable jury could infer that the Department removed

her from the industrial hygienist position in retaliation for her letter to Secretary Chertoff.

         Accordingly, the Court will grant the Department’s motion for summary judgment as to

Count VI.

C.      Hostile Work Environment

       Finally, Count IV of the third amended complaint alleges that Plaintiff was subjected to a

hostile work environment, apparently based on the same conduct that forms the basis for her

failure-to-accommodate, discrimination, and retaliation claims. See Dkt. 53 at 39–42 (Third Am.

Compl. ¶¶ 255–79). The standard for determining whether a hostile work environment exists

includes both subjective and objective components. See Harris v. Forklift Sys., 510 U.S. 17, 21–

22 (1993). The objective component requires examination of the totality of the circumstances,

including “the frequency of the discriminatory [or retaliatory] conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Id. at 23. The bar for demonstrating a hostile

work environment is a high one and cannot be based on “the ordinary tribulations of the

workplace.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal citation and

quotations omitted). As to the subjective component, a plaintiff cannot establish a hostile work

environment if she did not “subjectively perceive the environment to be abusive.” Id. at 21–22.

“Conduct that a plaintiff did not know about, therefore, cannot be used to establish that they were

subjected to a hostile work environment.” Hutchinson v. Holder, 815 F. Supp. 2d 303, 321

(D.D.C. 2011) (citing Weger v. City of Ladue, 500 F.3d 710, 736 (8th Cir. 2007); Burnett v. Tyco

Corp., 203 F.3d 980, 981 (6th Cir. 2000); Hirase-Doi v. U.S. W. Comm., Inc., 61 F.3d 777, 782

(10th Cir. 1995)).



                                                  59
       The Department, in its motion for summary judgment, argues that Plaintiff cannot

establish a hostile work environment claim for three reasons. First, it asserts that McMahen’s

alleged racist statements are not relevant to Plaintiff’s hostile work environment claim both

because there is no evidence that Plaintiff was contemporaneously aware of the statements and

because Plaintiff failed to exhaust her remedies as to the alleged racist statements by McMahen.

Dkt. 61 at 34, 34 n.6.16 Second, it contends that, to the extent Plaintiff premises her hostile work

environment claim on the same discrete employment actions that form the basis of her disparate

treatment claim, such “actions are not properly part of [her] hostile work environment claim.”

Dkt. 61 at 35–36. Third, it argues that what remains, then, are only a “few allegations of

unrelated management actions,” none of which independently or collectively are “so severe and

pervasive as to create” a hostile work environment. Id. at 36.

       Plaintiff, in her opposition, fails to oppose any of Defendant’s arguments as to the hostile

work environment claim—indeed, her opposition brief wholly omits any mention of her hostile

work environment claim. When a nonmovant fails to respond to a motion for summary

judgment, the Court must, prior to granting the motion, nevertheless “satisf[y] itself that the

record and any undisputed material facts justify granting summary judgment.” Winston &

Strawn, LLP v. McLean, 843 F.3d 503, 507 (D.C. Cir. 2016) (citing Fed. R. Civ. P. 56(e)(3)). In

conducting this analysis, the Court may “consider [a] fact undisputed if it has not been properly

supported or addressed as required by Rule 56(c).” Id. (quoting Fed. R. Civ. P. 56(e)(2)).

Although it is unclear whether those principles apply to the present context, where, a plaintiff



16
   Given the Court’s conclusion that McMahen’s statements are not pertinent to Plaintiff’s
hostile work environment claim, the Court need not address the Department’s exhaustion
argument. Moreover, for similar reasons, the Court need not repeats its discussion of the
evidentiary issues relating to Murphy’s “affidavit.”


                                                 60
files an opposition brief but fails to address certain claims, the Court will, out of an abundance of

caution, consider whether the Department’s motion for summary judgment is well-founded.17

       As an initial matter, the Department’s contention that Plaintiff was not

contemporaneously aware of McMahen’s alleged discriminatory statements is undisputed.

Although Plaintiff alleges that she learned about McMahen’s “racist comments in February

2005,” Dkt. 53 at 36 (Third Am. Compl. ¶ 232), she has failed to offer any evidence to support

that allegation. Moreover, McMahen’s alleged racist statements were not among the allegations

Plaintiff raised in her January 10, 2006, EEOC Complaint. See Dkt. 61-3 at 252–53 (description

of issues that formed the basis of Kirkland’s January 10, 2006 EEOC hostile work environment

complaint); see also Dkt. 61 at 34 n.6 (noting the omission of McMahen’s statements from

Kirkland’s 2006 hostile work environment complaint). It stands to reason that, if Plaintiff had

known of McMahen’s statements as early as February 2005, she would have raised them in her

2006 EEOC complaint, which, among other claims, raised a hostile work environment claim

based on other aspects McMahen’s behavior. Given the absence of any evidence that Plaintiff

was aware of McMahen’s alleged statements, the Court agrees that those statements are not

pertinent to her hostile work environment claim. See Hutchinson, 815 F. Supp. 2d at 321




17
    The Court notes that Winston & Strawn, LLP v. McLean, 843 F.3d 503 (D.C. Cir. 2016), is
not on all fours with this case. That case arose in the context where the non-moving party failed
to file any opposition at all. Here, by contrast, Plaintiff has filed an opposition motion, but,
either due to litigation strategy or counsel’s oversight, failed to oppose certain arguments
advanced by Defendant. While it is nonetheless incumbent on the Court to ensure itself that
Defendant is entitled to summary judgment on the hostile work environment count, see Fed. R.
Civ. P. 56(e)(3), it is not the Court’s obligation “ to do counsel’s work, [to] create the ossature
for the argument, and put flesh on its bone,” Schneider v. Kissinger, 412 F.3d 190, 200 n.1 (D.C.
Cir. 2005) (internal quotation omitted), nor is the Court eager “to second guess the decisions
made by counsel regarding which arguments to counter and which to leave unanswered,”
Hedgeye Risk Mgmt., LLC v. Heldman, 271 F. Supp. 3d 181, 191 (D.D.C. 2017).
                                                 61
(refusing to consider conduct of which the plaintiff was not contemporaneously aware in

assessing her hostile work environment claim).

       As to the discrete employment actions alleged in support of her hostile work environment

claim, Defendant is correct that “this jurisdiction frowns on plaintiffs who attempt to bootstrap

their alleged discrete acts of retaliation into a broader hostile work environment claim.” Thomas

v. Securiguard Inc., No. 18-0125, 2019 WL 4860947, at *62 (D.D.C. Sept. 30, 2019) (quoting

Mason v. Geithner, 811 F. Supp. 2d 128, 177 (D.D.C. 2011)). Moreover, and more importantly,

where, as here, a “a plaintiff adopts a ‘kitchen sink’ approach to crafting a hostile work

environment claim, and when that approach is challenged, it is incumbent upon her to come

forward with some explanation as to how her claim actually works under a hostile work

environment theory.” Mason, 811 F. Supp. 2d at 179, aff’d, 492 F. App’x 122 (D.C. Cir. 2012).

Plaintiff has offered no such explanation. Nor can the Court discern one from its review of the

record. Plaintiff’s hostile work environment claim bundles together over a dozen separate

incidents that span over several years and involve conduct ranging from minor inconveniences to

discrete employment actions. To be sure, a plaintiff may establish the existence of a hostile work

environment based on “some discrete acts of discrimination.” Ali v. McCarthy, 179 F. Supp. 3d
54, 64 (D.D.C. 2016). But a plaintiff “may not combine discrete acts to form a hostile work

environment without meeting the required hostile work environment standard.” Brooks v.

Grundmann, 748 F.3d 1273, 1278 (D.C. Cir. 2014) (citations and internal quotations omitted).

“To prevail [the plaintiff] must first show that . . . she was subjected to discriminatory

intimidation, ridicule, and insult that was sufficiently severe or pervasive to alter the conditions

of her employment and create an abusive working environment.” Id. at 1276 (internal citations,

quotations, and revisions omitted). Here, Plaintiff does not meet that demanding standard.



                                                 62
        The Court, therefore, concludes that the Department is entitled to summary judgment on

Count IV.

                                         CONCLUSION

        For the reasons explained above, Defendant’s motion for summary judgment, Dkt. 61, is

hereby GRANTED in part and DENIED in part;

        Defendant’s motion for summary judgment is GRANTED as to Counts I, II, IV, VI, IX,

X, XI, XII, XIII, and XIV;

        Defendant’s motion for summary judgment is also GRANTED as to Counts III and V.

Plaintiff, however, may, consistent with the conditions set out in this memorandum opinion and

order, file a motion for reconsideration with respect to these counts on or before January 23,

2020;

        Defendant’s motion for summary judgment is DENIED as to Counts VII, VIII, XV, and

XVI.

        SO ORDERED.

                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge


Date: December 23, 2019




                                                63